Exhibit 10.1


EXECUTION VERSION






AMENDMENT NO. 3 TO CREDIT AGREEMENT


This Amendment No. 3 to Credit Agreement, dated as of May 1, 2020 (this
“Amendment”) is among Colfax Corporation, a Delaware corporation (the
“Borrower”), the financial institutions listed on the signature pages hereof as
Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein having the definitions provided therefor in the Credit Agreement
referenced below.


WHEREAS, the Borrower, the other Loan Parties party thereto, the financial
institutions from time to time party thereto as Lenders, and the Administrative
Agent are parties to that certain Credit Agreement, dated as of December 17,
2018 (as amended on September 25, 2019 and on December 6, 2019 and as further
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement
(including to the extent included in Annex A hereto, each Schedule or Exhibit to
the Credit Agreement) is hereby amended to delete the stricken text (indicated
by struck through text) and to add the double-underlined text (indicated
textually by double-underlined text), as set forth in Annex A hereto.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that:
(a)    the Administrative Agent shall have received counterparts to this
Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent and counterparts to the Consent and Reaffirmation attached
hereto duly executed by the Subsidiary Guarantors; and
(b)    the Borrower shall have paid all fees due and payable to the Lenders and
all of the Administrative Agent’s and its Affiliates’ fees and expenses
(including reasonable fees and expenses of counsel for the Administrative
Agent), in each case in connection with this Amendment and the other Loan
Documents.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, and subject to the effects of general principles of equity
(regardless whether considered in a proceeding in equity or at law).




US-DOCS\115390678.3

--------------------------------------------------------------------------------




(b)    As of the date hereof, after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect is true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect is true and correct in all respects) as of such earlier date.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Except as amended hereby, each Loan Document (including, without
limitation, the Security Agreements) and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
(d)    This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.
5.    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with and
governed by the laws of the State of New York.
6.    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
7.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.
8.    Waiver of Jury Trial; Jurisdiction. Each of the parties hereto agrees that
Sections 9.09(c) and 9.10 of the Credit Agreement are incorporated by reference
herein, mutatis mutandis, and shall have the same force and effect with respect
to this Amendment as if originally set forth herein.










2

--------------------------------------------------------------------------------




[Signature Pages Follow]






3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


COLFAX CORPORATION,
as the Borrower






By: /s/    Christopher M. Hix________
Name:    Christopher M. Hix
Title:    Executive Vice President and CFO




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent






By: /s/    Joon Hur_____________
Name:    Joon Hur
Title:    Executive Director


Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as a Lender






By: /s/    William J. O’ Meara___________
Name:    William J. O’ Meara
Title:    Senior Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







BNP PARIBAS, as a Lender






By: /s/    Kirk Hoffman__________
Name:    Kirk Hoffman
Title:    Managing Director






By: /s/    Monica Tilani_________
Name:    Monica Tilani
Title:    Vice President






Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender






By: /s/    Andrew M. Horn_________
Name:    Andrew M. Horn
Title:    Director








Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender






By: /s/    Stephen J. D’ Elia________
Name:    Stephen J. D’ Elia
Title:    Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







TD BANK, N.A., as a Lender






By: /s/    Des Brennan_________
Name:    Des Brennan
Title:    Senior Vice President






Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as a Lender






By: /s/    Richard T. Zell________
Name:    Richard T. Zell
Title:    Director






Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA as a Lender






By: /s/    Frans Braniotis________
Name:    Frans Braniotis
Title:    Managing Director & Head




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORP., as a Lender






By: /s/    Jun Ashley________
Name:    Jun Ashley
Title:    Director




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







BANK OF MONTREAL, as a Lender






By: /s/    Andrew Berryman_______
Name:    Andrew Berryman
Title:    Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender






By: /s/    Diana Lee_________
Name:    Diana Lee
Title:    Authorized Signatory




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







UNICREDIT BANK AG, NEW YORK BRANCH,
as a Lender






By: /s/    Ken Hamilton_________
Name:    Ken Hamilton
Title:    Managing Director






By: /s/    Peter Daugavietis_______
Name:    Peter Daugavietis
Title:    Associate Director






Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender






By: /s/    Craig Malloy________
Name:    Craig Malloy
Title:    Director




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender






By: /s/    Jamie Minieri_________
Name:    Jamie Minieri
Title:    Authorized Signatory




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender






By: /s/    Vipul Dhadda_________
Name:    Vipul Dhadda
Title:    Authorized Signatory






By: /s/    Emerson Almedia_________
Name:    Emerson Almedia
Title:    Authorized Signatory




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







U.S. BANK, as a Lender






By: /s/    Steven L Sawyer________
Name:    Steven L Sawyer
Title:    Senior Vice President








Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, as a Lender






By: /s/    Suzannah Valdivia_______
Name:    Suzannah Valdivia
Title:    Senior Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/    David Notaro________
Name:    David Notaro
Title:    Senior Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/    Will Batchelor________
Name:    Will Batchelor
Title:    Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







Morgan Stanley Bank, N.A., as a Lender






By: /s/    Jake Dowden________
Name:    Jake Dowden
Title:    Authorized Signatory




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







ATLANTIC UNION BANK, as a Lender






By: /s/    Charlie Vaughters________
Name:    Charlie Vaughters
Title:    Director – Corporate Banking




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







UBS AG, STAMFORD BRANCH
___________________, as a Lender






By: /s/    Darlene Arias_______
Name:    Darlene Arias
Title:    Director






By: /s/    Anthony Joseph______
Name:    Anthony Joseph
Title:    Associate Director






Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







AJ BB Loan Fund 2018, as a Lender


By:
Apollo Capital Management, L.P, its investment manager

By:
Apollo Capital Management GP, LLC, its general partner







By: /s/    Lacary Sharpe_______
Name:    Lacary Sharpe
Title:    Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







Eastern Bank, as a Lender






By: /s/    David Nussbaum_______
Name:    David Nussbaum
Title:    Senior Vice President




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







BANCO DE SABADELL, S.A., MIAMI BRANCH,
as a Lender






By: /s/    Ignacio Alcaraz_______
Name:    Ignacio Alcaraz
Title:    Head of Structured Finance Americas




Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







BANCO DE CREDITO E INVERSIONES, SA – MIAMI BRANCH, as a Lender






By: /s/    Juan Segundo_______
Name:    Juan Segundo
Title:    MSVP, Head of US Corporate Banking






Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender






By: /s/    Douglas Glickman_______
Name:    Douglas Glickman
Title:    Managing Director










Signature Page to Amendment No. 3 to Credit Agreement
Colfax Corporation



--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to the Credit Agreement, by and among Colfax Corporation, a
Delaware corporation (the “Borrower”), each of the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), which Amendment No. 3 is dated as of May 1, 2020 and
amends the Credit Agreement dated as of December 17, 2018 (as amended on
September 25, 2019 and December 6, 2019 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among, amongst others, the Borrower, the Lenders party thereto and the
Administrative Agent. Capitalized terms used in this Consent and Reaffirmation
and not defined herein shall have the meanings given to them in the Credit
Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Guaranty set forth in
Article X of the Credit Agreement and acknowledges and agrees that the Guaranty
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.


Dated May 1, 2020


[Signature Page Follows]













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.
SUBSIDIARY GUARANTORS:


ALCOTEC WIRE CORPORATION,
ALLOY RODS GLOBAL, INC.,
ANDERSON GROUP INC.,
ARC MACHINES INC.,
COLFAX FLUID HANDLING LLC,
DJO CONSUMER, LLC,
DJO GLOBAL, INC.,
DJO HOLDINGS LLC,
DJO FINANCE, LLC,
ELASTIC THERAPY, LLC,
EMPI, INC.,
EMSA HOLDINGS, INC.,
ENCORE MEDICAL GP, LLC,
ENCORE MEDICAL PARTNERS, LLC,
SHAWEBONE HOLDINGS INC.,
STOODY COMPANY,
THE ESAB GROUP, INC.,
VICTOR EQUIPMENT COMPANY,
VICTOR TECHNOLOGIES GROUP, INC.,
VICTOR TECHNOLOGIES HOLDINGS, INC.,
VICTOR TECHNOLOGIES INTERNATIONAL, INC.






By: /s/    Christopher M. Hix______
Name:    Christopher M. Hix
Title:    President and Treasurer




DJO, LLC,
SURGI-CARE, INC.






By: /s/    Christopher M. Hix______
Name:    Christopher M. Hix
Title:    Vice President




ENCORE MEDICAL, L.P.
By:    Encore Medical GP, LLC, its general partner








Signature Page to Consent and Reaffirmation

--------------------------------------------------------------------------------





By: /s/    Christopher M. Hix______
Name:    Christopher M. Hix
Title:    President and Treasurer




Signature Page to Consent and Reaffirmation

--------------------------------------------------------------------------------








Annex A
Amended Credit Agreement


[see attached]







--------------------------------------------------------------------------------






Annex A
 


exhibit101amendmentno_image1.gif [exhibit101amendmentno_image1.gif]


CREDIT AGREEMENT


 
dated as of


December 17, 2018


as amended through December 6May 1, 20192020 

among 

COLFAX CORPORATION
 
The Other Loan Parties Party Hereto


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


CITIZENS BANK, N.A.
as Syndication Agent
 
CREDIT SUISSE LOAN FUNDING LLC, BNP PARIBAS, BARCLAYS BANK PLC, HSBC BANK USA,
NATIONAL ASSOCIATION, GOLDMAN SACHS BANK USA, CITIBANK N.A., TD BANK, N.A., THE
BANK OF NOVA SCOTIA, MUFG BANK, LTD., BANK OF MONTREAL, RBC CAPITAL MARKETS,
SUMITOMO MITSUI BANKING CORPORATION, BANK OF AMERICA, N.A., UNICREDIT BANK AG,
NEW YORK BRANCH AND WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents 

 
 
JPMORGAN CHASE BANK, N.A., CREDIT SUISSE LOAN FUNDING LLC, CITIZENS BANK, N.A.,
BNP PARIBAS SECURITIES CORP., BARCLAYS BANK PLC, HSBC BANK USA, NATIONAL
ASSOCIATION, GOLDMAN SACHS BANK USA, CITIBANK N.A. and BOFA SECURITIES, INC.
as Joint Bookrunners and Joint Lead Arrangers









US-DOCS\111632635.6115390656.9

--------------------------------------------------------------------------------






Table of Contents
 
 
 
Page
ARTICLE I Definitions
 
 
1
SECTION 1.01.
Defined Terms
 
1
SECTION 1.02.
Classification of Loans and Borrowings
40


46
SECTION 1.03.
Terms Generally
40


46
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
41


46
SECTION 1.05.
Interest Rates; LIBOR Notification
42


47
ARTICLE II The Credits
 
42


48
SECTION 2.01.
Commitments
42


48
SECTION 2.02.
Loans and Borrowings
43


49
SECTION 2.03.
Requests for Borrowings
44


49
SECTION 2.04.
Determination of Dollar Amounts
44


50
SECTION 2.05.
Swingline Loans
44


50
SECTION 2.06.
[Intentionally Omitted].
46


52
SECTION 2.07.
Funding of Borrowings
46


53
SECTION 2.08.
Interest Elections
47


53
SECTION 2.09.
Termination and Reduction of Commitments
48


55
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
49


55
SECTION 2.11.
Prepayment of Loans
50


57
SECTION 2.12.
Fees
52


58
SECTION 2.13.
Interest
52


59
SECTION 2.14.
Alternate Rate of Interest
53


60
SECTION 2.15.
Increased Costs
55


62
SECTION 2.16.
Break Funding Payments
56


63
SECTION 2.17.
Taxes
56


64
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Setoffs
60


67
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
61


69
SECTION 2.20.
Incremental Facilities
62


70
SECTION 2.21.
Judgment Currency
64


72
SECTION 2.22.
Defaulting Lenders
65


72
SECTION 2.23.
Extension of Maturity Date
66


74
ARTICLE III Representations and Warranties
 
68


76
SECTION 3.01.
Existence, Qualification and Power
68


77
SECTION 3.02.
Authorization; No Contravention
69


77
SECTION 3.03.
Governmental Authorization; Other Consents
69


77
SECTION 3.04.
Binding Effect
69


77
SECTION 3.05.
Litigation
69


78
SECTION 3.06.
Financial Statements; No Material Adverse Effect
69


78
SECTION 3.07.
Disclosure
70


78






--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




 
 
 
Page
SECTION 3.08.
Margin Regulations
70


78
SECTION 3.09.
Investment Company Act
70


78
SECTION 3.10.
Solvency
70


79
SECTION 3.11.
ERISA Compliance
70


79
SECTION 3.12.
Environmental Compliance
71


79
SECTION 3.13.
Taxes
71


79
SECTION 3.14.
Use of Proceeds
71


80
SECTION 3.15.
Anti-Corruption Laws; Anti-Terrorism Laws; OFAC
71


80
SECTION 3.16.
Security Interest in Collateral
 
81
SECTION 3.17.
Affected Financial Institutions
 
81
ARTICLE IV Conditions
 
72


81
SECTION 4.01.
Effective Date
72


81
SECTION 4.02.
Trigger Date
73


82
SECTION 4.03.
Each Borrowing
75


85
ARTICLE V Affirmative Covenants
 
76


85
SECTION 5.01.
Compliance with Laws
76


86
SECTION 5.02.
Payment of Obligations
76


86
SECTION 5.03.
Compliance with Environmental Laws
76


86
SECTION 5.04.
Maintenance of Insurance
76


86
SECTION 5.05.
Preservation of Existence, Etc
77


87
SECTION 5.06.
Inspection Rights
77


87
SECTION 5.07.
Books and Records
77


87
SECTION 5.08.
Maintenance of Properties
77


87
SECTION 5.09.
Transactions with Affiliates
77


88
SECTION 5.10.
Covenant to Guarantee Obligations 77 and Provide Security
77


88
SECTION 5.11.
Use of Proceeds
78


89
SECTION 5.12.
Reporting Requirements
78


89
SECTION 5.13.
Financial Covenants
79


91
ARTICLE VI Negative Covenants
 
80


93
SECTION 6.01.
Liens
80


93
SECTION 6.02.
Debt
81


94
SECTION 6.03.
Change in Nature of Business
82


95
SECTION 6.04.
Fundamental Changes
82


95
SECTION 6.05.
Dispositions
82


96
SECTION 6.06.
Investments
83


97
SECTION 6.07.
Restricted Payments
84


98
SECTION 6.08.
Accounting Changes
86


100
SECTION 6.09.
Speculative Transactions
86


100
SECTION 6.10.
Anti-Corruption; Sanctions Laws and Regulations
86


100
SECTION 6.11.
Material TEU Amendments
87


101
ARTICLE VII Events of Default
 
87


101



ii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




 
 
 
Page
SECTION 7.01.
Events of Default
87


102
SECTION 7.02.
Remedies Upon an Event of Default
89


104
SECTION 7.03.
Application of Payments
 
105
ARTICLE VIII The Administrative Agent
 
90


106
SECTION 8.01.
Authorization and Action
90


106
SECTION 8.02.
Administrative Agent’s Reliance, Indemnification, Etc
92


109
SECTION 8.03.
Posting of Communications
93


111
SECTION 8.04.
The Administrative Agent Individually
94


112
SECTION 8.05.
Successor Administrative Agent
95


112
SECTION 8.06.
Acknowledgements of Lenders
95


113
SECTION 8.07.
Collateral Matters
 
114
SECTION 8.08.
Credit Bidding
 
115
SECTION 8.078.09.
Certain ERISA Matters
96


116
ARTICLE IX Miscellaneous
 
97


118
SECTION 9.01.
Notices
97


118
SECTION 9.02.
Waivers; Amendments
98


119
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
101


121
SECTION 9.04.
Successors and Assigns
102


123
SECTION 9.05.
Survival
105


127
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
106


127
SECTION 9.07.
Severability
106


128
SECTION 9.08.
Right of Setoff
106


128
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
107


128
SECTION 9.10.
WAIVER OF JURY TRIAL
107


129
SECTION 9.11.
Headings
108


129
SECTION 9.12.
Confidentiality
108


130
SECTION 9.13.
USA PATRIOT Act
109


131
SECTION 9.14.
Release of Subsidiary Guarantors and Collateral
109


131
SECTION 9.15.
[Intentionally Omitted.] 109Appointment for Perfection
 
132
SECTION 9.16.
Interest Rate Limitation
109


132
SECTION 9.17.
No Fiduciary Duty, etc.
110


132
SECTION 9.18.
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
110


133
SECTION 9.19.
Acknowledgement Regarding Any Supported QFCs
110


133
ARTICLE X Guaranty
 
111


134
SECTION 10.01.
Guaranty, Limitation of Liability.
111


134
SECTION 10.02.
Guaranty Absolute.
112


135
SECTION 10.03.
Waivers and Acknowledgments.
113


136
SECTION 10.04.
Subrogation.
114


137
SECTION 10.05.
Guaranty Supplements.
114


138



iii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




 
 
 
Page
SECTION 10.06.
Subordination.
115


138
SECTION 10.07.
Continuing Guaranty; Assignments
115


139
SECTION 10.08.
Guaranty Fallaway Provision.
115


139
SECTION 10.09.
Keepwell
116


0







iv

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page






SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 5.10 – Specified Sale Process
 
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – List of Closing Documents
Exhibit C – Form of Solvency Certificate
Exhibit D-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit D-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit D-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit D-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit E-1 – Form of Borrowing Request
Exhibit E-2 – Form of Interest Election Request
Exhibit F – Form of Guaranty Supplement
Exhibit G – Form of Compliance Certificate











v

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page




CREDIT AGREEMENT (this “Agreement”) dated as of December 17, 2018 among COLFAX
CORPORATION, the other LOAN PARTIES from time to time party hereto, the LENDERS
from time to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, CITIZENS BANK, N.A., as Syndication Agent and CREDIT SUISSE LOAN FUNDING
LLC, BNP PARIBAS, BARCLAYS BANK PLC, HSBC BANK USA, NATIONAL ASSOCIATION,
GOLDMAN SACHS BANK USA, CITIBANK N.A., TD BANK, N.A., THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., BANK OF MONTREAL, RBC CAPITAL MARKETS (a brand name for the
capital markets activities of Royal Bank of Canada and its affiliates), SUMITOMO
MITSUI BANKING CORPORATION, BANK OF AMERICA, N.A., UNICREDIT BANK AG, NEW YORK
BRANCH and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
The parties hereto agree as follows:
ARTICLE I

Definitions



SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Additional Commitment Lender” has the meaning assigned to it in Section
2.23(d).
“Additional Guarantor” has the meaning assigned to it in Section 10.05(b).
“Additional Lender” has the meaning assigned to such term in Section 2.20(c).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or


1

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




more of the Voting Interests of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
Voting Interests, by contract or otherwise.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and (iv)
any other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBO Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Revolving Lenders.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(a) the present value of the future cash flows (determined in accordance with
the Master Agreement (Multicurrency Cross Border) published by the International
Swap and Derivatives Association, Inc. with respect to such Hedge Agreement) to
be paid by such Loan Party or Subsidiary exceeds (b) the present value of the
future cash flows (as so determined) to be received by such Loan Party or
Subsidiary pursuant to such Hedge Agreement.
“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as reduced or increased from time
to time pursuant to the terms and conditions hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.14(c)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Amendment No. 1 Effective Date” means September 25, 2019.
“Amendment No. 2 Effective Date” means December 6, 2019.
“Amendment No. 3 Effective Date” means May 1, 2020.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption,


2

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




including but not limited to, the United Kingdom Bribery Act 2010 and the U.S.
Foreign Corrupt Practices Act of 1977.
“Applicable Maturity Date” has the meaning assigned to it in Section 2.23(a).
“Applicable Party” has the meaning assigned to it in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or Swingline Loans, the percentage equal to a fraction the
numerator of which is such Lender’s Revolving Commitment and the denominator of
which is the aggregate Revolving Commitments of all Revolving Lenders (if the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments) and (b) with respect to the Term A-1
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term A-1 Loans and the denominator of which
is the aggregate outstanding principal amount of the Term A-1 Loans of all Term
A-1 Lenders; provided that in the case of each of the foregoing clauses (a) and
(b), in the case of Section 2.22 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment and/or outstanding Term A-1 Loans shall
be disregarded in the calculation.
“Applicable Pledge Percentage” means (a) in the case of a pledge by the Borrower
or any Loan Party of its voting Equity Interests in a First Tier Foreign
Subsidiary or a CFC Holding Company, 65%, and (b) in all other cases, 100%.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be:
Pricing Level
Total Leverage Ratio:
Applicable Rating S&P/Moody’s
Eurocurrency Spread
ABR
Spread
Commitment Fee Rate
1
≤ 2.50 to 1.00
BBB-/Baa3
or better
1.25%
0.25%
0.15%
2
> 2.50 to 1.00 but
≤ 3.75 to 1.00
BB+/Ba1
1.50%
0.50%
0.25%
3
> 3.75 to 1.00 but
≤ 4.00 to 1.00
BB/Ba2
1.75%
0.75%
0.35%
4
> 4.00 to 1.00 but ≤ 4.50 to 1.00
BB-/Ba3
or lower


2.00%
1.00%
0.45%
5
> 4.50 to 1.00
 
2.50%
1.50%
0.50%



For purposes of this definition, until the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 5.12(c) for the
Borrower’s first fiscal quarter ending after the Amendment No. 23 Effective
Date, the Applicable Rate will be based on Pricing Level 2 in respect of the
table above. Thereafter, the Applicable Rate will be based on the Pricing Level,
as


3

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




determined by reference to either (x) the Total Leverage Ratio (as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.12(b) or 5.12(c)) or (y) a public corporate family rating
from S&P or Moody’s (the “Applicable Rating”, for the purposes of this
definition, being the higher of the two corporate family ratings, in the case of
a differential of not more than one level between such ratings, or the rating
one level below the higher of such two ratings, in the case of a differential of
two levels or more). If the differential between the Pricing Levels by reference
to the Total Leverage Ratio and Applicable Rating is not more than one level,
the lower Pricing Level shall apply, and if the differential between the Pricing
Levels by reference to the Total Leverage Ratio and Applicable Rating is two or
more levels, the Pricing Level which is one level higher than the Pricing Level
which would result in the lower Applicable Rate shall apply provided that if the
Total Leverage Ratio is greater than 4.50 to 1.00, the Applicable Rate will be
based on Pricing Level 5 regardless of the Applicable Rating. If S&P and/or
Moody’s shall not have a public corporate family rating in effect for the
Borrower, the Pricing Level shall be determined solely by reference to the Total
Leverage Ratio.
Any increase or decrease in the Applicable Rate resulting from (i) a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.12(b) or 5.12(c), as applicable, or (ii) a publicly announced change
in the Applicable Ratings Level shall become effective on the date of the public
announcement thereof through the date immediately preceding the effective date
of the next such change; provided, however, that (i) if a Compliance Certificate
is not delivered when due in accordance with such Section 5.12, then Pricing
Level 5 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered and (ii)
Pricing Level 5 shall apply at all times during which an Event of Default
exists.
“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arranger” means each of JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding
LLC, Citizens Bank, N.A., BNP Paribas Securities Corp., Barclays Bank plc, HSBC
Bank USA, National Association, Goldman Sachs Bank USA, Citibank N.A. and BofA
Securities, Inc. in its capacity as a joint lead arranger hereunder.     
“Asset Sale Prepayment Period” has the meaning assigned to such term in
Section 2.11(c).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2017
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.


4

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Guarantee” means a guarantee issued by a bank or other financial
institution, for the account of the Borrower or any of its Subsidiaries, to
support obligations of such Person incurred in the ordinary course of such
Person’s business.
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, zero balance arrangements, cash
sweeps, automated clearinghouse transactions, return items, any direct debit
scheme or arrangement, overdrafts, interstate depository network services and
cash pooling services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof,


5

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Dollars, be a SOFR-Based Rate) that has been selected
by the Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for syndicated credit facilities denominated
in the applicable Agreed Currency and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark


6

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an


7

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Early Opt-in Election, the date specified by the Administrative Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bookrunner” means each of JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding
LLC, Citizens Bank, N.A., BNP Paribas Securities Corp., Barclays Bank plc, HSBC
Bank USA, National Association, Goldman Sachs Bank USA and Citibank N.A. in its
capacity as joint bookrunner for the credit facilities evidenced by this
Agreement.
“Borrower” means Colfax Corporation, a Delaware corporation.
“Borrower Materials” means, collectively, all materials and/or information
provided by or on behalf of the Borrower hereunder.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type and Class,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect or (c) a Swingline
Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit E-1 or any other form approved by the Administrative Agent.


8

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Bridge Facility” has the meaning assigned to such term in Section 4.02(c).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
which are the subject of a borrowing or rate selection are denominated in euro,
the term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries and having a maturity of not greater than
180 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the federal government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1,000,000,000 and time deposits (or any
equivalent thereof) with a Lender or other financial institution in the United
Kingdom and South Africa or other jurisdiction as approved by the Administrative
Agent in its reasonable discretion, (c) commercial paper in an aggregate amount
of no more than $1,000,000 per issuer outstanding at any time, issued by any
corporation organized under the laws of the United States or any State thereof
and rated at least “Prime 1” (or the then equivalent grade) by Moody’s or “A 1”
(or the then equivalent grade) by S&P, (d) Investments, classified in accordance
with GAAP as Current Assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions that have the
highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition, or (e) in the case of
any Foreign Subsidiary only, (i) direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof) provided such sovereign nation or
agency thereof has a rating by Moody’s and S&P equal to, or better than, the
federal government of the United States or (ii) money market securities
investment funds administered by reputable financial institutions in India, the
portfolios of which are limited primarily to the equivalents in India of the
investments of the character described in clauses (a), (b), (c), (d) and (e)(i)
of this definition.
“CFC Holding Company” means any Person (a) that is not treated as a corporation
for US federal income tax purposes and (b) substantially all of the assets of
which consist of the stock of one or more “controlled foreign corporations”
within the meaning of Section 957 of the Code or that is 100% owned (directly or
indirectly) by one or more “controlled foreign corporations”.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender


9

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




or by such Lender’s holding company, if any) with any request, rule, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than the Equity Investors) acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of the Borrower (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of the Borrower, (b) during any period of
up to twelve consecutive months, the majority of seats (other than vacant seats)
on the board of directors of the Borrower cease to be occupied by persons who
either (i) were members of the board of directors of the Borrower at the
beginning of the twelve consecutive month period or (ii) were nominated for
election by the board of directors of the Borrower, a majority of whom are
directors at the beginning of such period or whose election or nomination for
election was previously approved by a majority of such directors or (c) a
“change of control”, “fundamental change”, “make-whole fundamental change” or
any comparable term under and as defined in any agreement governing any
Permitted Convertible Indebtedness or any Permitted TEU Purchase Contracts.
“Charges” has the meaning assigned to such term in Section 9.16.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A-1
Loans, Term A-2 Loans or Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Credit Suisse Loan Funding LLC, BNP
Paribas, Barclays Bank plc, HSBC Bank USA, National Association, Goldman Sachs
Bank USA, Citibank N.A., TD Bank, N.A., The Bank of Nova Scotia, MUFG Bank,
Ltd., Bank of Montreal, RBC Capital Markets (a brand name for the capital
markets activities of Royal Bank of Canada and its affiliates), Sumitomo Mitsui
Banking Corporation, Bank of America, N.A., Unicredit Bank AG, New York Branch
and Wells Fargo Bank, National Association, in its capacity as co-documentation
agent for the credit facilities evidenced by this Agreement.
“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Administrative Agent, on behalf of itself and
the Secured Parties under or pursuant to a Collateral Document (but only so long
as any such Collateral Document is then in effect), to secure the Secured
Obligations, other than Excluded Assets. For purposes of clarification, any and
all property owned by any Loan Party, now existing or hereafter acquired, that
may at any time be or become subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the Secured Parties shall
constitute “Collateral” only during a Collateral Period. Except as provided in
Section 8.07(d), Section 9.14 or in any Collateral Document, it shall not be
permissible to release all or substantially all of the Collateral without the
written consent of each Lender (other than a Defaulting Lender).


10

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations.
“Collateral Period” means any period commencing on any Collateral Spring Date
and ending on the Collateral Release Date, if any, occurring thereafter.
“Collateral Release Date” means the first date following a Collateral Spring
Date on which the following conditions have been satisfied on such date: (a) the
Gross Leverage Ratio has been less than or equal to 5.00 to 1.00 as of the last
day of any Fiscal Quarter and (b) no Default or Event of Default shall have
occurred and be continuing.
“Collateral Spring Date” means, at any time following the Amendment No. 3
Effective Date, any date on which the Gross Leverage Ratio has been greater than
5.00 to 1.00 as of the last day of any Fiscal Quarter (for which financial
statements have been or are required to be delivered pursuant to Section 5.12(b)
or 5.12(c)) ending after the Amendment No. 3 Effective Date.
“Collateral Requirements” has the meaning assigned to such term in Section
5.10(f).
“Commitment” means, (a) the Revolving Commitments, the Term A-1 Loan Commitments
and the Term A-2 Loan Commitments and (b) with respect to each Lender, the sum
of such Lender’s Revolving Commitment, Term A-1 Loan Commitment and Term A-2
Loan Commitment. The amount of each Lender’s Revolving Commitment as of the
Amendment No. 2 Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Revolving Commitment, Term A-1 Loan
Commitment and/or Term A-2 Loan Commitment pursuant to the terms hereof, as
applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender by means of
electronic communications pursuant to Section 8.03(c), including through an
Approved Electronic Platform.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative


11

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
    “Compliance Certificate” means a certificate substantially in the form of
Exhibit G.


“Computation Date” has the meaning assigned to such term in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means the consolidation of accounts in accordance with GAAP.
“Consolidated Gross Debt” means all items that, in accordance with GAAP, would
be classified as indebtedness on a Consolidated balance sheet (for the avoidance
of doubt, excluding any Debt incurred pursuant to trade payables not overdue by
more than 90 days incurred in the ordinary course of business by using any
purchase or credit card).
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations, or (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
“Consolidated Net Income” means, for any period, the net income (or net loss) of
the Borrower and its Subsidiaries (calculated on a Consolidated basis) for such
period; provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication): (a) the net income (or loss) of
any Person in which a Person or Persons other than the Borrower and its
Wholly-Owned Subsidiaries has an Equity Interest or Equity Interests (i) if such
Person is a Subsidiary Consolidated with the Borrower, to the extent of any such
Equity Interests held by Persons other than the Borrower and its Wholly-Owned
Subsidiaries in such Person and (ii) if such Person is not a Subsidiary
Consolidated with the Borrower, other than to the extent of the amount of
dividends or other distributions actually paid in cash by such Person, (b)
except as expressly set forth in the definition of EBITDA, the net income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or all or substantially all of the property or assets of such Person
are acquired by a Subsidiary of the Borrower and (c) the net income of any
Subsidiary of the Borrower (other than the Borrower) to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.


12

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.
“Consolidated Total Debt” means, as of any date of determination, all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet (for the avoidance of doubt, excluding any Debt
incurred pursuant to trade payables not overdue by more than 90 days incurred in
the ordinary course of business by using any purchase or credit card). as of
such date minus an amount equal to the lesser of (x) the sum of (A) 100% of the
aggregate amount of unrestricted, unencumbered (other than as permitted under
Section 6.01(e)) and freely transferrable cash and Cash Equivalent Investments
of the Borrower and its Subsidiaries maintained in the United States as of such
date and (B) 80% of the aggregate amount of unrestricted, unencumbered (other
than as permitted under Section 6.01(e)) and freely transferrable cash and Cash
Equivalent Investments of the Borrower and its Subsidiaries maintained outside
of the United States as of such date and (y) $125,000,000.
“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt or
other payment obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Investment Affiliates” means as, to any Person, (a) any other Person
which directly or indirectly is in control of, is controlled by, or is under
common control with, such Person and is organized by such Person (or any Person
controlling such Person) primarily for making equity or debt investments in one
or more companies, or (b) any fund or account managed by such Person, or by the
same manager or advisor as such Person or an Affiliate of such Person or such
manager or advisor. Solely for the purposes of this definition “control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise, and the terms “controlling”
and “controlled” shall have meanings correlative thereto.


13

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.19.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.
“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Indebtedness”.
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all obligations of such Person under acceptance, letter of credit or
similar facilities, or in respect of any Bank Guarantee, (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in such Person (other than, with respect to
the Borrower, any obligation to satisfy the conversion by holders of (including
any cash payment upon conversion), or make any required payment of any principal
or premium on, or required payment of any interest with respect to, any
Permitted Convertible Indebtedness, in each case, in accordance with the terms
of the indenture governing such Permitted Convertible Indebtedness) or any other
Person or any warrants, rights or options to acquire such Equity Interests, in
each case, in cash and valued, in the case of Redeemable Preferred Interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (h) all obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such


14

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Person, (j) Off Balance Sheet Obligations of such Person and (k) all
indebtedness and other payment obligations referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligations; provided that the
following items shall not be considered Debt: (x) trade payables not overdue by
more than 90 days incurred in the ordinary course of business, (y) guarantees of
obligations (which guaranteed obligations do not themselves constitute Debt) and
(z) any Permitted Bond Hedge Transaction, any Permitted Warrant Transaction, and
any obligations thereunder. Notwithstanding the foregoing, for the avoidance of
doubt, the term “Debt” shall include obligations of the Borrower in respect of
any Permitted TEU Notes.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
“Designated Person” means a person or entity:
(a)    listed on the “Specially Designated National and Blocked Person” list
maintained by OFAC or any similar list maintained by the United States, the
United Nations, the EU, any EU member state (including the United Kingdom) or
any other relevant governmental entity; or
(b)    with which any Loan Party is prohibited from dealing or otherwise
engaging in any transaction by any Sanctions Laws and Regulations; or


15

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(c)    any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction and whether effected
pursuant to a Division or otherwise) of any property by any Person (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding the granting of any Liens permitted pursuant to Section 6.01.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“DJO” means DJO Global, Inc., a Delaware corporation.
“DJO Acquisition” means the acquisition of all of the outstanding Equity
Interests of DJO by the Borrower pursuant to the DJO Merger Agreement.
“DJO Finance” means DJO Finance, LLC, a Delaware limited liability company.
“DJO Merger Agreement” means the Agreement and Plan of Merger, dated as of
November 19, 2018 (together with all exhibits, schedules and disclosure letters
thereto), by and among the Borrower, DJO Global, Inc., Motion Merger Sub, Inc.,
and solely in its capacity as the securityholder representative, Grand Slam
Holdings, LLC.
“DJO Merger Agreement Representations” means such of the representations made by
or on behalf of DJO in the DJO Merger Agreement as are material to the interests
of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to the Borrower’s (or any of its Affiliates’)
obligations to close the DJO Acquisition under the DJO Merger Agreement or the
Borrower (or any of its Affiliates) has the right to terminate the Borrower’s
(or any of its Affiliates’) obligations under the DJO Merger Agreement or
decline to consummate the DJO Acquisition as a result of a breach of such
representations in the DJO Merger Agreement.
“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp., Refinitiv, or any successor thereto (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign


16

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Currency, as provided by such other publicly available information service which
provides that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Agreed Currency being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDA” means, for any period, (a) the sum, determined on a Consolidated basis
for the most recently completed Measurement Period, of (i) Consolidated Net
Income, and, to the extent reflected in the calculation of such net income (or
net loss), (ii) net interest expense, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense, (vi) noncash impairment charges,
(vii) losses from discontinued operations, extraordinary losses and losses from
sales of assets outside the ordinary course of business, (viii) other noncash
expenses and losses, (ix) noncash equity compensation expenses, (x)
non-recurring and other one-time expenses incurred in connection with the
Restructuring in an amount not to exceed $175,000,000250,000,000 in the
aggregate for all such periods commencing after December 31, 2018 and
non-recurring and other one-time expenses incurred in connection with the
Restructuring in the four fiscal quarters immediately prior to December 31,
2018, to the extent such expenses were permitted to be added back to the
calculation of EBITDA pursuant to the definition thereof under the Existing
Credit Agreement, (xi) expenses associated with the settlement or payment of
asbestos or welding fumes liabilities, (xii) costs associated with the action of
the Borrower and its Subsidiaries against its asbestos or welding fumes insurers
for coverage in respect of asbestos liabilities and (xiii) cash or non-cash
charges, including legal and advisor fees and other transaction expenses,
incurred in connection with Permitted Acquisitions or financing transactions
permitted under the Loan Documents, minus (b) gains from discontinued
operations, extraordinary gains and gains from sales of assets outside the
ordinary course of business, in each case of the Borrower and its Subsidiaries,
and, to the extent otherwise reflected in the calculation of net income (or net
loss) for such period, any gains associated with asbestos or welding fumes
claims, in each case determined (except as otherwise provided herein) in
accordance with GAAP for the most recently completed


17

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Measurement Period, it being understood that “EBITDA” shall, for purposes of
calculating compliance with the Total Leverage Ratio in Section 5.13(a) and for
purposes of determining the Applicable Rate, be (1) increased for any
Measurement Period in which the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property and assets of,
any Person, has occurred, by the EBITDA of the Person or assets being acquired
using the historical financial statements (including audited financial
statements, to the extent available) for such Person and (2) decreased for any
Measurement Period in which the sale, transfer or other disposition of all of
the Equity Interests in, or all or substantially all of the property and assets
of, any Person, has occurred, by, in each case, the EBITDA of the Person or
assets being acquired or sold, as applicable, using the historical financial
statements (including audited financial statements, to the extent available) for
such Person, and all such adjustments to the EBITDA of the Borrower and its
Subsidiaries as specified in the foregoing clauses (1) and (2) shall be
accompanied by a certification of a Responsible Officer of the Borrower stating
that such adjustments have been prepared in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
under or with respect to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief; provided, however, that Environmental Action
shall not include any asbestos-related litigation.
“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources,


18

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equity Investors” means (a) Mitchell P. Rales and Steven M. Rales, their
respective heirs and any estate-planning trust for the benefit of members of
their immediate families with respect to which either Mitchell P. Rales or
Steven M. Rales is the trustee and (b) BDT Capital Partners and its Controlled
Investment Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) (i) the occurrence of a Reportable Event, or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, with respect to
a Plan; (c) the application for a minimum funding waiver with respect to a Plan;
(d) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (e) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (f)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (g) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (h) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (i) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.


19

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “€” means the single currency of the Participating Member States.
“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (other than when used with reference to any
Eurocurrency Swingline Loan, in which case “Eurocurrency” means that such Loan
bears interest at a rate determined by reference to the Eurocurrency Swingline
Rate) except pursuant to clause (c) of the definition of “Alternate Base Rate”).
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Eurocurrency Swingline Loan” means a Swingline Loan bearing interest at the
Eurocurrency Swingline Rate.
“Eurocurrency Swingline Rate” means the sum of (i) the percentage rate per annum
which is equal to the rate (rounded upwards to six decimal places) at which
overnight deposits in the relevant currency in an amount approximately equal to
the amount with respect to which such rate is being determined would be offered
by the Swingline Lender as of 11:00 a.m. Local Time on the day of the proposed
Eurocurrency Swingline Loan in the London interbank market for such currency to
major banks in such market (provided that, if such rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement) plus
(ii) the Applicable Rate for Eurocurrency Borrowings.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Assets” means: (i) any fee-owned real property and all leasehold
interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to Section
1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c)
of the Lanham Act with respect thereto, solely to the extent, if any, that and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable federal law, (iii)
assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation or agreements with any U.S. governmental
authority (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such prohibitions, such assets shall automatically cease to constitute Excluded
Assets, (iv) equity interests in any entity other than Wholly-Owned Subsidiaries
to the extent pledges thereof are not permitted by the terms in such entity’s
organizational or joint venture documents (unless any such restriction would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law), (v) assets subject to certificates of title (other than motor
vehicles subject to certificates of title, provided that perfection of security
interests in such motor vehicles shall be limited to the filing of UCC financing
statements), a letter of credit right (other than to the extent the security
interest in such letter of credit right may be perfected by the filing of UCC
financing statements) with a face amount of $10,000,000 or less and a commercial
tort claim with


20

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




respect to which a Loan Party is the plaintiff or a beneficiary and that makes a
claim for damages, or other claim for judgment, in an amount of $10,000,000 or
less, (vi) any lease, license, capital lease obligation or other agreement or
any property subject to a purchase money security interest, similar agreement or
other contractual restriction to the extent that a grant of a security interest
therein would violate or invalidate such lease, license, capital lease
obligation or agreement or purchase money arrangement or other contractual
restriction or create a right of termination in favor of any other party thereto
(other than the Borrower or a Guarantor) (other than (x) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition, (y) to the extent that any such term
has been waived or (z) to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such term, such assets shall automatically cease to constitute Excluded Assets,
(vii) trust accounts, payroll accounts, custodial accounts, escrow accounts and
other similar deposit or securities accounts and other deposit accounts where
the aggregate amount on deposit in any month does not exceed $10,000,000 in the
aggregate, (viii) foreign assets (other than pledges of Equity Interests in
First Tier Foreign Subsidiaries not in excess of the Applicable Pledge
Percentage), (ix) Equity Interests in any Excluded Subsidiary (other than
pledges of Equity Interests in CFC Holding Companies not in excess of the
Applicable Pledge Percentage), (x) Margin Stock, (xi) the Receivables Assets and
(xii) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the burden, cost or other consequences of obtaining such a
security interest or perfection thereof are excessive in relation to the
practical benefit to the Lenders of the security to be afforded thereby.
Notwithstanding the foregoing, Excluded Assets shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).
“Excluded Subsidiary” means (a) any Subsidiary of the Borrower that does not own
or hold any assets or property and has no Debt outstanding, in each case, in
excess of $2,500,000, except Equity Interests of any Subsidiary of the Borrower
that is an Excluded Subsidiary, (b) any Receivables Subsidiary, and (c) any CFC
Holding Company.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an


21

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 5, 2015 (as amended, restated, supplemented and/or otherwise modified on or
prior to the Trigger Date), among the Borrower, Deutsche Bank AG New York
Branch, as administrative agent and swing line lender, the Lenders party thereto
from time to time and the other parties thereto.
“Extended Maturity Date” has the meaning assigned to it in Section 2.23(a).
“Extending Lender” has the meaning assigned to it in Section 2.23(b).
“Extension Date” has the meaning assigned to it in Section 2.23(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Final Release Conditions” shall mean the termination of all the Commitments and
payment and satisfaction in full in cash of all Obligations (other than Swap
Obligations, Banking Services Obligations and Unliquidated Obligations, in each
case not then due and payable).has the meaning assigned to such term in Section
8.07(d).
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and any other Loan Party directly owns or
Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.
“Fiscal Quarter” means a fiscal quarter of the Borrower and its Subsidiaries.


22

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31 in any calendar year.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Sublimit” means $350,000,000.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
“Gross Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Gross Debt on such date to EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(a).
“Guarantors” means the Borrower (solely with respect to the obligations of the
Subsidiaries), each Wholly-Owned US Subsidiary (other than any Excluded
Subsidiary) on the date hereof and any other Subsidiary that executes and
delivers to the Administrative Agent a Guaranty Supplement.
“Guaranty” means the guaranty set forth in Article X, together with each other
guaranty and guaranty supplement, in each case, in form and substance reasonably
satisfactory to the Administrative Agent


23

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




in its reasonable discretion, delivered pursuant to Section 5.10, in each case
as amended, amended and restated, modified or otherwise supplemented,
guaranteeing the Guaranteed Obligations.
“Guaranty Supplement” means the guaranty supplement in substantially the form of
Exhibit F hereto.
“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos or asbestos containing
materials, polychlorinated biphenyls, toxic mold, and radon gas and (b) any
other chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements, and any guaranty thereof.
“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Amendment” has the meaning assigned to such term in
Section 2.20(c).
“Incremental Facilities” has the meaning assigned to such term in
Section 2.20(a).
“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.20(a).
“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Initial Covenant Schedule” means the below schedule of Total Leverage Ratio
levels that the Borrower may not exceed for certain purposes specified in this
Agreement as set forth below opposite the last day of each Fiscal Quarter:


24

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Last day of each Fiscal Quarter
Total Leverage Ratio
June 30, 2020
4.25:1.00
September 30, 2020
4.00:1.00
December 31, 2020
4.00:1.00
March 31, 2021
4.00:1.00
June 30, 2021
4.00:1.00
September 30, 2021
4.00:1.00
December 31, 2021 and thereafter
3.50:1.00



“Information” has the meaning assigned to such term in Section 9.12.
“Intercreditor Agreement” means (a) in respect of any Debt intended to be
secured by some or all of the Collateral on a pari passu basis with the Secured
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent, the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Debt to be secured by such Liens, as reasonably determined by the
Administrative Agent and the Borrower and (b) in respect of any other Debt
intended to be secured by some or all of the Collateral on a junior priority
basis with the Secured Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Debt to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Borrower.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) Consolidated Interest Charges for the most recently completed
Measurement Period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit E-2 or any other form
approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan
(including a Eurocurrency Swingline Loan), the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the applicable Maturity Date and (c) with respect to any Swingline Loan
(other than a Eurocurrency Swingline Loan), the day that such Loan is required
to be repaid and the applicable Maturity Date.
“Interest Period” means (a) with respect to any Eurocurrency Borrowing (other
than a Eurocurrency Swingline Loan), the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months, or, (i) with the consent of the
Administrative Agent and each Lender, twelve months or such other period
thereafter, as the Borrower may elect, or (ii) with the consent of the
Administrative Agent in its sole discretion, such other


25

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




period shorter than one month, and (b) with respect to any Eurocurrency
Swingline Loan, the period commencing on the date of such Loan and ending on the
date one week thereafter (or such other period as may be agreed to by the
Swingline Lender in its sole discretion); provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing (other than a Eurocurrency Swingline Loan) only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing (other than a
Eurocurrency Swingline Loan) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i), (j) or (k) of the definition of “Debt” in respect of such Person.
“IRS” means the United States Internal Revenue Service.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law.
“Lead Bookrunner” means each of JPMorgan Chase Bank, N.A. and Credit Suisse Loan
Funding LLC in its capacity as a joint lead arranger and joint bookrunner
hereunder.
“Lender Notice Date” has the meaning assigned to it in Section 2.23(b).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


26

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Lender Party” means any Lender or any Swingline Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
such Agreed Currency then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan Documents” means this Agreement (including schedules and exhibits hereto),
any promissory notes issued pursuant to Section 2.10(g), the Collateral
Documents, the Intercreditor Agreements, and all other agreements, instruments,
documents and certificates executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all pledges, powers of
attorney, consents, assignments, other contracts, notices and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any Loan
Party, or any employee of any Loan Party, and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan or Borrowing
denominated in Dollars and (ii) local time in the case of a Loan or Borrowing
denominated in a Foreign Currency (it being


27

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Margin Stock” has the meaning specified in Regulation U of the Board, as in
effect from time to time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its payment or other material
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Maturity Date” means the Revolving Credit Maturity Date, the Term A-1 Loan
Maturity Date or the Term A-2 Loan Maturity Date, as the context requires.
“Maximum Rate” has the meaning assigned to such term in Section 9.16.
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters ending on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 5.12(b) or 5.12(c) (or, prior to the delivery of any such financial
statements, the most recently completed four consecutive Fiscal Quarters covered
in the financial statements referred to in Section 4.01(d)).
“Merger Termination Redemption” means a mandatory redemption of the Permitted
TEU Purchase Contracts pursuant to the terms of the purchase contract agreement
governing such Permitted TEU Purchase Contracts and the required repurchase of
the Permitted TEU Notes pursuant to the terms of the indenture governing such
Permitted TEU Notes.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a Single Employer Plan that (a) is maintained for
employees of any Loan Party or any ERISA Affiliate and at least one Person other
than the Loan Parties and the ERISA Affiliates or (b) was so maintained and in
respect of which any Loan Party or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other


28

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




than Affiliates) in connection with such event, (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a Sale and
Leaseback Transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made as a result of such event to
repay Debt secured by such asset or otherwise subject to mandatory prepayment as
a result of such event and (iii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the Borrower).
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).
“Non-Extending Lender” has the meaning assigned to it in Section 2.23(b).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” means (a) all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), and other liabilities of any of the Borrower and the other Loan
Parties to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, in each case, arising or incurred
under this Agreement or any of the other Loan Documents; and (b) all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates; provided that the definition of “Obligations” shall
not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party..
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Off Balance Sheet Obligation” means, with respect to any Person, any (a)
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (b) liability of such Person under any
Sale and Leaseback Transactions that do not create a liability on the balance
sheet of such Person, (c) obligation under a Synthetic Lease or (d) obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any foreign jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture,


29

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




trust, unlimited liability company or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization (or equivalent or comparable constitutive documents with respect to
any foreign jurisdiction) of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


30

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to a Single
Employer Plan or Multiemployer Plan and set forth in Sections 412, 430, 431, 432
and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five plan
years.
“Permitted Acquisition” means an Investment permitted under Section 6.06(g).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Permitted Convertible Indebtedness; provided
that, the purchase price for such Permitted Bond Hedge Transaction, less the
proceeds received by the Borrower from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by Borrower from the
issuance of such Permitted Convertible Indebtedness in connection with such
Permitted Bond Hedge Transaction.
“Permitted Convertible Indebtedness” means any unsecured notes issued by the
Borrower that are convertible into a fixed number (subject to customary
anti-dilution adjustments, “make-whole” increases and other customary changes
thereto) of shares of common stock of the Borrower (or other securities or
property following a merger event or other change of the common stock of the
Borrower), cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder must satisfy
each of the following conditions: (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or result therefrom, (ii) such Debt is not guaranteed by any
Subsidiary of the Borrower, (iii) any cross-default or cross-acceleration event
of default (each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of the Borrower or any Borrower (such
indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Debt by the trustee or to such issuer and
such trustee by holders of at least 25% in aggregate principal amount of such
Debt then outstanding) before a default, event of default, acceleration or other
event or condition under such Cross-Default Reference Obligation results in an
event of default under such cross-default or cross-acceleration provision and
(iv) the terms, conditions and covenants of such Debt must be customary for
convertible Debt of such type (as determined by the board of directors of the
Borrower, or a committee thereof, in good faith).
“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 6.02 or
that are being contested in good faith by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, warehousemen’s, landlords’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate or that are being contested in


31

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




good faith by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; (d)
judgment Liens in existence less than 30 days after entry thereof or with
respect to which execution is stayed; (e) Liens arising out of title retention
provisions in any contract in the ordinary course of business; and (f)
easements, rights of way, restrictions, minor defects or irregularities in title
and other similar encumbrances affecting real property that, in the aggregate
are not substantial in amount, and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and leases and
subleases of real property granted to others and licenses of other assets
entered into in the ordinary course of business, in each case no interfering in
any material respect with the business of the Borrower or any of its
Subsidiaries.
“Permitted Tangible Equity Units” means units of the Borrower each consisting of
one Permitted TEU Purchase Contract and one Permitted TEU Note; provided that,
the aggregate stated amount of Permitted Tangible Equity Units outstanding at
any one time (determined as if all then outstanding separate Permitted TEU
Purchase Contracts and separate Permitted TEU Notes were recreated as Permitted
Tangible Equity Units) shall not exceed $690,000,000.
“Permitted TEU Notes” means unsecured amortizing notes issued by the Borrower
(which notes are not convertible into, or exchangeable for, any securities or
other property or assets) that are initially (x) issued in connection with the
issuance of a corresponding number of Permitted TEU Purchase Contracts and (y)
included in the Permitted Tangible Equity Units; provided that, the Debt
thereunder must satisfy each of the following conditions: (i) both immediately
prior to and after giving effect (including pro forma effect) thereto, no
Default or Event of Default shall exist or result therefrom, (ii) such Debt is
subject to an amortization schedule that is fixed as of the initial date of
issuance thereof, (iii) such Debt is not subject to redemption at the election
of the Borrower or required repurchase at the election of the holders thereof
(other than any provision requiring an offer to purchase such Debt as a result
of a Merger Termination Redemption which purchase is settled in accordance with
the timing requirements set forth in the applicable supplemental indenture
governing such Permitted TEU Notes; provided, that the Borrower must provide
notice to the Administrative Agent of such offer to purchase such Debt promptly
after such notice is provided to the holders of such Debt), (iv) such Debt is
not guaranteed by any Subsidiary of the Borrower, (v) any cross-default or
cross-acceleration event of default (each howsoever defined) provision contained
therein that relates to indebtedness or other payment obligations of any Loan
Party (such indebtedness or other payment obligations, a “Cross-Default
Reference Obligation”) contains a cure period of at least thirty (30) calendar
days (after written notice to the issuer of such Debt by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Debt then outstanding) before a default, event of default, acceleration
or other event or condition under such Cross-Default Reference Obligation
results in an event of default under such cross-default or cross-acceleration
provision and (vi) the terms, conditions and covenants of such Debt must be
customary for Debt of such type (it being understood that any provisions
governing the Merger Termination Redemption must be customary for purchase
contracts of such type the use of proceeds of which will be applied towards
acquisition financing).
“Permitted TEU Purchase Contract” means one or more purchase contracts of the
Borrower that obligate the Borrower to deliver a number of shares of the
Borrower’s common stock


32

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(or other securities or property following a merger event or other change in the
common stock of the Borrower), subject to a fixed minimum and a fixed maximum
settlement rate (each subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) that are initially
(x) issued in connection with the issuance of a corresponding number of
Permitted TEU Notes, (y) included in the Permitted Tangible Equity Units and (z)
do not contain any provision permitting or requiring the Borrower to settle all
or any portion of such purchase contracts in cash (other than cash in lieu of
any fractional share, cash included in the purchase obligation upon the Merger
Termination Redemption and other than to the extent of the cash consideration
relating to a merger event or other change in the common stock of the Borrower);
provided that, such purchase contracts must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom and (ii) the terms, conditions and covenants of such purchase
contracts must be customary for purchase contracts of such type (it being
understood that any provisions governing the Merger Termination Redemption must
be customary for purchase contracts of such type the use of proceeds of which
will be applied towards acquisition financing).
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such common stock) sold by the
Borrower substantially concurrently with any purchase by the Borrower of a
related Permitted Bond Hedge Transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Single Employer Plan or Multiple Employer Plan.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary; provided that, a “Pledge Subsidiary” shall not include any
Subsidiary described in clause (a) or (b) of the definition of “Excluded
Subsidiary.”
“Post Petition Interest” has the meaning assigned to such term in Section
10.06(b).
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Prepayment Event” means the sale or other Disposition (including as a result of
a casualty or condemnation) of any assets of the Borrower or its Subsidiaries
pursuant to clause (d), (h), (i) or (j) of Section 6.05, which, when taken
together with all other such sales and other such Dispositions made since the
Trigger Date, results in Net Proceeds exceeding $25,000,000.


33

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall
be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.19.
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Specified Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Receivables Assets” means any accounts receivable owed to the Borrower or any
Subsidiary of the Borrower (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, all proceeds of such accounts receivable and other assets
(including contract rights) which are of the type customarily transferred or in
respect of which security interests are customarily granted in connection with
securitizations of accounts receivable and which, in each case, are sold,
conveyed, assigned or otherwise transferred or in which a security interest is
granted by the Borrower or a Subsidiary of the Borrower to either (a) a Person
that is not a Subsidiary of the Borrower or (b) a Receivables Subsidiary that in
turn sells, conveys, assigns, grants a security interest in or otherwise
transfers such Receivables Assets to a Person that is not a Subsidiary of the
Borrower.
“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, all obligations in respect of which are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Subsidiaries
(other than a Receivables


34

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Subsidiary) pursuant to which the Borrower or any of its Subsidiaries sells,
conveys, assigns, grants an interest in or otherwise transfers Receivables
Assets to either (a) a Person that is not a Subsidiary of the Borrower or (b) a
Receivables Subsidiary that in turn sells, conveys, assigns, grants a security
interest in or otherwise transfers such Receivables Assets to a Person that is
not a Subsidiary of the Borrower.
“Receivables Facility Documents” means each of the documents and agreements
entered into in connection with any Receivables Facility, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time.
“Receivables Sellers” means the Borrower and those Subsidiaries that are from
time to time party to the Receivables Facility Documents (other than any
Receivables Subsidiary).
“Receivables Subsidiary” means a special-purpose Wholly-Owned Subsidiary of the
Borrower whose sole purpose is to purchase Receivables Assets from the Borrower
or any of its Subsidiaries (other than a Receivables Subsidiary) and to resell,
convey, assign, grant a security interest in or otherwise transfer such
Receivables Assets to a Person that is not a Subsidiary of the Borrower pursuant
to a Receivables Facility and which engages in no other activities other than
the foregoing and other activities reasonably related thereto.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.
“Refinancing Convertible Notes” has the meaning assigned to such term in Section
6.07.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulation D” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.


35

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Regulation X” means Regulation X of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Relevant Jurisdiction” means, in respect of any Person, the jurisdiction of the
country in which such Person is incorporated and, if different, where it is
resident and has its principal place of business, and each jurisdiction or state
in which it owns or leases property or otherwise conducts its business.
“Relief Period” means the period commencing on the Amendment No. 3 Effective
Date and ending on the Relief End Date, if any, occurring thereafter. For
purposes of clarity, it is hereby understood and agreed that only one Relief
Period may occur during the term of this Agreement.
“Relief End Date” means the first date after September 30, 2021 on which the
following conditions have been satisfied on such date: (a) the Compliance
Certificate in respect of the Fiscal Quarter ending September 30, 2021 has been
delivered to the Administrative Agent pursuant to Section 5.12(c) and (b) no
Default or Event of Default shall have occurred and be continuing.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Credit Exposures (provided, that, as to any Lender, clause (a) of the definition
of “Swingline Exposure” shall only be applicable in calculating a Lender’s
Revolving Credit Exposure to the extent such Lender shall have funded its
respective participations in the outstanding Swingline Loans) and Unfunded
Commitments representing more than 50% of the sum of the total Credit Exposures
and Unfunded Commitments at such time; provided that for purposes of declaring
the Loans to be due and payable pursuant to Section 7.02, and for all purposes
after the Loans become due and payable pursuant to Section 7.02 or the Revolving
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero.
“Required Revolving Lenders” means, subject to Section 2.22, at any time,
Lenders having Revolving Credit Exposures (provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans)
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Section
7.02, and for all purposes after the Loans become due and payable pursuant to
Section 7.02 or the Commitments expire or terminate, then, as to each Lender,
the Unfunded Commitment of each Lender shall be deemed to be zero.
“Required Term A-1 Lenders” means, subject to Section 2.22, at any time, Term
A-1 Lenders having Term A-1 Loans and unused Term A-1 Loan Commitments
representing more than 50% of the sum


36

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




of the total outstanding principal amount of Term A-1 Loans and unused Term A-1
Loan Commitments at such time.
“Required Term A-2 Lenders” means, subject to Section 2.22, at any time, Term
A-2 Lenders having Term A-2 Loans and unused Term A-2 Loan Commitments
representing more than 50% of the sum of the total outstanding principal amount
of Term A-2 Loans and unused Term A-2 Loan Commitments at such time.
“Required Term Lenders” means, subject to Section 2.22, at any time, Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than 50% of the sum of the total outstanding principal amount of Term Loans and
unused Term Loan Commitments at such time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of taxes, treasury manager, treasurer,
assistant treasurer or controller of a Loan Party and any other duly authorized
officer, agent or representative of the applicable Loan Party so designated by
any of the foregoing officers or by the applicable Loan Party in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” has the meaning assigned to it in Section 6.07.
“Restructuring” means the disposition of certain assets and restructuring of
certain Subsidiaries of the Borrower, in each instance financially beneficial to
the Borrower and its Subsidiaries.
“Revolving Commitment” means, with respect to each Lender, as of the Amendment
No. 2 Effective Date, the amount set forth on Schedule 2.01 opposite such
Lender’s name under the heading “Revolving Commitment”, or in the Assignment and
Assumption or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) contemplated hereby
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable, and after giving effect to (a) any reduction in such amount from
time to time pursuant to Section 2.09, (b) any increase from time to time
pursuant to Section 2.20 and (c) any reduction or increase in such amount from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04; provided that at no time shall the Revolving Credit Exposure of
any Lender exceed its Revolving Commitment.
“Revolving Credit Availability Period” means the period from and including the
Trigger Date to but excluding the earlier of the Revolving Credit Maturity Date
and the date of termination of the Revolving Commitments.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
Swingline Exposure at such time.
“Revolving Credit Maturity Date” means the date that occurs on December 6, 2024
as extended (in the case of each Revolving Lender consenting thereto) pursuant
to Section 2.23; provided, however, if such date is not a Business Day, the
Revolving Credit Maturity Date shall be the next preceding Business Day.


37

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the target of any country-wide, region-wide or territory-wide Sanctions
Laws and Regulations (at the time of this Agreement, Crimea, Cuba, Iran, North
Korea and Syria).
“Sanctions Laws and Regulations” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including as administered by OFAC, as based upon the obligations or
authorities set forth in, the Executive Order, the USA PATRIOT Act, the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. United
Nations Participation Act, the U.S. Syria Accountability and Lebanese
Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010 or the Iran Sanctions Act, Section 1245 of the National
Defense Authorization Act of 2012, all as amended, or any of the foreign assets
control regulations (including but not limited to 31 C.F.R., Subtitle B, Chapter
V, as amended) or any other law or executive order relating thereto, (b) the
United Nations Security Council, (c) the European Union (“EU”) in the framework
of its Common Foreign and Security Policy or any supplementary measures adopted
by any of the EU member states and (d) Her Majesty’s Treasury of the United
Kingdom.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each other Loan Party of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and Affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Borrower or any Subsidiary, (iv) each indemnified party under Section
9.03 in respect of the obligations and liabilities of the Borrower to such
Person hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
“Securities Act” means the United States Securities Act of 1933.


38

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto) substantially in a form agreed upon by the
Borrower and the Administrative Agent prior to the Amendment No. 3 Effective
Date, between the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Senior Notes” has the meaning assigned to it in Section 6.02(d).


“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the sum of the fair value of the assets, at a fair
valuation, of such Person and its Subsidiaries (taken as a whole) will exceed
their debt, (b) the sum of the present fair salable value of the assets of such
Person and its Subsidiaries (taken as a whole) will exceed their debt, (c) such
Person and its Subsidiaries (taken as a whole) have not incurred and do not
intend to incur, and do not believe that they will incur, debts beyond their
ability to pay such debts as such debts mature and (d) such Person and its
Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct their business. For purposes of this definition, “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Assets” has the meaning set forth on Schedule 5.10.
“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a) (as it relates to the organizational existence of the Loan
Parties after giving effect to the Transactions), 3.01(c) (as it relates to the
organizational power and authority of the Loan Parties to execute, deliver and
perform obligations under each Loan Document after giving effect to the
Transactions), 3.02(a) (as it relates to the execution, delivery and performance
of the Loan Parties of the Loan Documents), 3.04, 3.08, 3.09, 3.10 and 3.15 (in
each case, other than with respect to PATRIOT Act, solely as it relates to the
use of proceeds of the Loans).
“Specified Sale Process” has the meaning set forth on Schedule 5.10.


39

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Specified Sale Process Assets” has the meaning set forth on Schedule 5.10.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder. Notwithstanding
anything to the contrary in the foregoing, any Permitted Bond Hedge Transaction,
any Permitted Warrant Transaction, and any obligations thereunder, in each case,
shall not constitute Specified Swap Obligations.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Subordinated Obligations” has the meaning assigned to it in Section 10.06.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” mean any Subsidiary that constitutes a Guarantor.
“Supported QFC” has the meaning assigned to it in Section 9.19.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement; provided, further, that no Permitted
Bond Hedge Transaction, Permitted Warrant Transaction, or Permitted TEU Purchase
Contract shall constitute a Swap Agreement.
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired


40

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Swap Agreements permitted hereunder with a
Lender or an Affiliate of a Lender, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time, other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender, and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Revolving Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Sublimit” means $50,000,000.
“Syndication Agent” means Citizens Bank, N.A. in its capacity as syndication
agent for the credit facilities evidenced by this Agreement.
“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A-1 Lender” means, as of any date of determination, each Lender having a
Term A-1 Loan Commitment or that holds Term A-1 Loans.
“Term A-1 Loan Availability Period” means the period from and including the
Effective Date and ending on the Term A-1 Loan Commitment Expiration Date.
“Term A-1 Loan Commitment” means (a) with respect to any Term A-1 Lender, as of
the Effective Date, the amount that was set forth on Schedule 2.01 opposite such
Lender’s name under the heading “Term A-1 Loan Commitment”, or in the Assignment
and Assumption or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the New York Uniform Commercial Code) contemplated
hereby pursuant to which such Lender shall have assumed its Term A-1 Loan
Commitment, as applicable, and after giving effect to (i) any reduction in such
amount from time to time pursuant to Section


41

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




2.09 and (ii) any reduction or increase in such amount from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and (b) as
to all Term A-1 Lenders, the aggregate commitments of all Term A-1 Lenders to
make Term A-1 Loans. After advancing the Term A-1 Loan, each reference to a Term
A-1 Lender’s Term A-1 Loan Commitment shall refer to that Term A-1 Lender’s
Applicable Percentage of the Term A-1 Loans. As of the Amendment No. 2 Effective
Date, all Term A-1 Loan Commitments have been terminated.
“Term A-1 Loan Commitment Expiration Date” means the earliest of (i) 5:00 p.m.,
New York City time, on May 24, 2019, (ii) the date on which the DJO Merger
Agreement is terminated prior to closing of the DJO Acquisition in accordance
with the terms of the DJO Merger Agreement or (iii) the date on which the DJO
Acquisition occurs without the use of the Term A-1 Loan Commitment.
“Term A-1 Loan Maturity Date” means the date that occurs on December 6, 2024 as
extended (in the case of each Term A-1 Lender consenting thereto) pursuant to
Section 2.23; provided, however, if such date is not a Business Day, the Term
A-1 Loan Maturity Date shall be the next preceding Business Day.
“Term A-1 Loans” means the term loans made by the Term A-1 Lenders to the
Borrower pursuant to Section 2.01(b). As of the Amendment No. 2 Effective Date,
the aggregate outstanding amount of Term A-1 Loans is $825,000,000 and the
outstanding amount of each Lender’s Term A-1 Loans is set forth on Schedule
2.01.
“Term A-2 Lender” means, as of any date of determination, each Lender having a
Term A-2 Loan Commitment or that holds Term A-2 Loans.
“Term A-2 Loan Availability Period” means the period from and including the
Effective Date and ending on the Term A-2 Loan Commitment Expiration Date.
“Term A-2 Loan Commitment” means (a) as of the Effective Date, with respect to
any Term A-2 Lender, the amount that was set forth on Schedule 2.01 opposite
such Lender’s name under the heading “Term A-2 Loan Commitment”, or in the
Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
contemplated hereby pursuant to which such Lender shall have assumed its Term
A-2 Loan Commitment, as applicable, and after giving effect to (i) any reduction
in such amount from time to time pursuant to Section 2.09 and (ii) any reduction
or increase in such amount from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 and (b) as to all Term A-2 Lenders, the
aggregate commitments of all Term A-2 Lenders to make Term A-2 Loans. After
advancing the Term A-2 Loan, each reference to a Term A-2 Lender’s Term A-2 Loan
Commitment shall refer to that Term A-2 Lender’s Applicable Percentage of the
Term A-2 Loans. As of the Amendment No. 2 Effective Date, all Term A-2 Loan
Commitments have been terminated and all Term A-2 Loans have been repaid.
“Term A-2 Loan Commitment Expiration Date” means the earliest of (i) 5:00 p.m.,
New York City time, on May 24, 2019, (ii) the date on which the DJO Merger
Agreement is terminated prior to closing of the DJO Acquisition in accordance
with the terms of the DJO Merger Agreement or (iii) the date on which the DJO
Acquisition occurs without the use of the Term A-2 Loan Commitment.
“Term A-2 Loan Maturity Date” means the date that occurs on the second
anniversary of the Trigger Date, as extended (in the case of each Term A-2
Lender consenting thereto) pursuant to Section 2.23; provided, however, if such
date is not a Business Day, the Term A-2 Loan Maturity Date shall be the next
preceding Business Day.


42

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Term A-2 Loans” means the term loans made by the Term A-2 Lenders to the
Borrower pursuant to Section 2.01(c). As of the Amendment No. 2 Effective Date,
all Term A-2 Loans have been repaid.
“Term Lender” means a Term A-1 Lender or a Term A-2 Lender or both, as the
context requires.
“Term Loan Commitment” means the Term A-1 Loan Commitment or the Term A-2 Loan
Commitment or both, as the context requires.
“Term Loans” means the Term A-1 Loans and the Term A-2 Loans.
“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Total Debt on such date to EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Revolving Lenders’ Revolving Loans and their Swingline
Exposure at such time; provided, that clause (a) of the definition of “Swingline
Exposure” shall only be applicable to the extent Revolving Lenders shall have
funded their respective participations in the outstanding Swingline Loans.
“Transaction Costs” means any fees or expenses incurred or paid by the Borrower
or any Subsidiary in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof, (b) the
consummation of the DJO Acquisition and the other transactions contemplated by
the DJO Merger Agreement, (c) the Trigger Date Borrower Refinancing, (d) the
Trigger Date Target Refinancing, (e) the consummation of any other transactions
in connection with the foregoing and (f) the payment of the fees, costs and
expenses incurred in connection with any of the foregoing.
“Trigger Date” means February 22, 2019.
“Trigger Date Borrower Refinancing” means the following refinancing
transactions: (a) all Debt of the Borrower and its Subsidiaries under the
Existing Credit Agreement shall have been repaid in full, together with all fees
and other amounts owing thereon, and (b) all commitments, security interests and
guaranties under the Existing Credit Agreement shall have been terminated and
released, all to the reasonable satisfaction of the Administrative Agent.
“Trigger Date Commitments” means the Term Loan Commitments and the Trigger Date
Revolving Credit Commitments.
“Trigger Date Revolving Credit Loans” means Revolving Loans to be made by the
Revolving Lenders on the Trigger Date in an amount not to exceed $390,000,000.


43

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“Trigger Date Revolving Credit Commitments” means Revolving Commitments in an
amount of up to $390,000,000.
“Trigger Date Target Refinancing” means the repayment, redemption, defeasance,
discharge, refinancing, replacement or termination or the delivery of
irrevocable notice with respect thereto (other than any condition requiring the
consummation of the Acquisition on or prior to the applicable date of
redemption), as applicable, of the principal, accrued and unpaid interest, fees,
premium, if any, and other amounts, other than contingent obligations not then
due and payable and that by their terms survive the termination thereof (or
letters of credit grandfathered, backstopped or cash collateralized), under: (a)
the Credit Agreement, dated as of May 7, 2015, among a subsidiary of DJO, the
lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent, (b) the Credit Agreement, dated as of May 7, 2015, among a
subsidiary of DJO, the lenders party thereto and Macquarie US Trading LLC, as
administrative agent and (c) the Company Notes (as defined in the DJO Merger
Agreement), and the termination and release of all related guarantees and
security interests.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.    
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.    
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Revolving Credit Exposure; provided, that, as
to any Lender, clause (a) of the definition of “Swingline Exposure” shall only
be applicable in calculating a Lender’s Revolving Credit Exposure to the extent
such Lender shall have funded its respective participations in the outstanding
Swingline Loans.
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to the Pension Funding Rules for the applicable plan year.


44

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




“United States” or “U.S.” mean the United States of America.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it or; (ii) any
other obligation (including any guarantee) that is contingent in nature at such
time; or (iii) an obligation to provide collateral to secure any of the
foregoing types of obligations.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.
“U.S. Owned DRE” means any Person that (i) is not treated as a corporation for
US federal income tax purposes, (ii) is 100% owned (directly or indirectly) by
the Borrower or any US Subsidiary and (iii) substantially all the assets of
which consist of the stock of one or more controlled foreign corporations within
the meaning of Section 957 of the Code.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Subsidiary” means any Subsidiary of the Borrower (other than a U.S. Owned
DRE) organized under the laws of the United States or any state thereof.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Wholly-Owned” means, with respect to any Subsidiary, that all of the Equity
Interests (except for directors’, foreign national qualifying and other nominal
shares required to be held by such person under applicable law) in such
Subsidiary are owned by the Borrower and/or one or more Subsidiaries thereof (or
by the Subsidiary thereof to which reference is made in the applicable provision
hereof). Notwithstanding anything contained herein to the contrary, Soldex S.A.,
a company organized under the laws of the Republic of Peru, shall be deemed to
be a Wholly-Owned Subsidiary; provided that at least 95% of the Equity Interests
in Soldex S.A. are owned by the Borrower and/or one or more Subsidiaries of the
Borrower.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


45

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).



SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (g) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.



SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. 1.%2.%3. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without


46

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




giving effect to (i) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof. Notwithstanding anything to the contrary
contained in this Section 1.04(a), in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute capital leases in conformity with GAAP on the date hereof shall be
considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith. For the avoidance of doubt, and without limitation of
the foregoing, Permitted Convertible Indebtedness shall at all times be valued
at the full stated principal amount thereof and shall not include any reduction
or appreciation in value of the shares deliverable upon conversion thereof.
(a)    All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of Debt,
or other transaction shall in each case be calculated giving pro forma effect
thereto (and, in the case of any pro forma computation made hereunder to
determine whether such acquisition or disposition, or issuance, incurrence or
assumption of Debt, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
most recent Measurement Period and on or prior to the date of such computation)
as if such acquisition or disposition, or issuance, incurrence or assumption of
Debt, or other transaction had occurred on the first day of the most recent
Measurement Period, and, to the extent applicable, to the historical earnings
and cash flows associated with the assets acquired or disposed of (but without
giving effect to any synergies or cost savings) and any related incurrence or
reduction of Debt, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Debt bears a floating rate of interest and is being given
pro forma effect, the interest on such Debt shall be calculated as if the rate
in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such Debt).



SECTION 1.05.    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the


47

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.14(c), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.



ARTICLE II

The Credits



SECTION 2.01.    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Revolving
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Agreed Currencies from time to time during the Revolving Credit
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing to any Swingline
Loans outstanding pursuant to Section 2.05(c)) in, subject to Sections 2.04 and
2.11(b), (i) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) the Dollar Amount of the
Total Revolving Credit Exposure exceeding the aggregate Revolving Commitments or
(iii) the Dollar Amount of the total outstanding Revolving Loans, denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
(b)    Subject to the terms and conditions set forth herein, each Term A-1
Lender with a Term A-1 Loan Commitment (severally and not jointly) agrees to
make a Term A-1 Loan to the Borrower in Dollars in a single drawing during the
Term A-1 Loan Availability Period, in an amount equal to such Lender’s Term A-1
Loan Commitment on the Trigger Date by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.
(c)    Subject to the terms and conditions set forth herein, each Term A-2
Lender with a Term A-2 Loan Commitment (severally and not jointly) agrees to
make a Term A-2 Loan to the Borrower in Dollars in a single drawing during the
Term A-2 Loan Availability Period, in an amount equal to such Lender’s Term A-2
Loan Commitment on the Trigger Date by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.
(d)    Amounts repaid or prepaid in respect of any Term Loans may not be
reborrowed.


48

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the applicable Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The Term Loans shall amortize as set forth
in Section 2.10.
(a)    Subject to Section 2.14, (i) each Revolving Borrowing, each Term A-1 Loan
Borrowing and each Term A-2 Loan Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith;
provided that each ABR Loan shall only be made in Dollars and (ii) each
Swingline Loan shall be (x) an ABR Loan in the case of Swingline Loan
denominated in Dollars or (y) a Eurocurrency Swingline Loan in the case of a
Swingline Loan denominated in any Foreign Currency. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments. Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 (or, if such Swingline Loan is denominated in a
Foreign Currency, 100,000 units of such currency) and not less than $100,000
(or, if such Swingline Loan is denominated in a Foreign Currency, 100,000 units
of such currency). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of five (5) Eurocurrency Borrowings outstanding in respect of Revolving
Borrowings and a total of five (5) Eurocurrency Borrowings outstanding in
respect of Term Loan Borrowings.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.



SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days before the date of the proposed Borrowing or (b) by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower) in the case of an ABR Borrowing, not later than 11:00 a.m.12:00 noon,
New York City time


49

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




on the date of the proposed Borrowing. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing, a Term A-1 Loan
Borrowing or a Term A-2 Loan Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.



SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    any Loan denominated in a Foreign Currency, on each of the following: (i)
the date of the Borrowing of such Loan and (ii) each date of a conversation or
continuation of such Loan pursuant to the terms of this Agreement, and
(b)    any Borrowing, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Borrowing for which a Dollar Amount is
determined on or as of such day.



SECTION 2.05.    Swingline Loans. 2.%2.%3. Subject to the terms and conditions
set forth herein, the Swingline Lender may agree, but shall have no obligation,
to make Swingline Loans in


50

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Agreed Currencies to the Borrower from time to time during the Revolving Credit
Availability Period, in an aggregate principal Dollar Amount at any time
outstanding that will not, subject to fluctuations in currency exchange rates
and Section 2.11(b), result in (i) subject to Section 2.04, the Dollar Amount
of the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit, (ii) subject to Section 2.04, the Swingline Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment or (iii) the Dollar
Amount of the Total Revolving Credit Exposure exceeding the aggregate Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower), not later than 1:00 pm(x) in the case of a Swingline Loan denominated
in Dollars, 3:00 p.m. and (y) in the case of a Swingline Loan denominated in any
other Agreed Currency, 10:00 a.m., in each case, New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), applicable currency,
Interest Period (in the case of a Eurocurrency Swingline Loan), Type and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall (subject to the Swingline Lender’s discretion to make
Swingline Loans as set forth in Section 2.05(a)) make each Swingline Loan
available to the Borrower by means of a credit to an account of the Borrower
with the Administrative Agent designated for such purpose by 3:005:00 p.m.,
Local Time, on the requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding in the applicable Agreed Currency of
such Swingline Loan or Loans. Such notice shall specify the aggregate amount and
Agreed Currency of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans and the applicable Agreed
Currency of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 1:00
pm(x) in the case of a Swingline Loan denominated in Dollars, 3:00 p.m. and (y)
in the case of a Swingline Loan denominated in any other Agreed Currency, 10:00
a.m., in each case, New York City time, on a Business Day, no later than 5:00
p.m., Local Time, on such Business Day and if received after 1:00 pm(x) in the
case of a Swingline Loan denominated in Dollars, 3:00 p.m. and (y) in the case
of a Swingline Loan denominated in any other Agreed Currency, 10:00 a.m., in
each case, Local Time, on a Business Day, no later than 10:00 a.m., Local Time,
on the immediately succeeding Business Day), to pay in the applicable Agreed
Currency to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Notwithstanding the foregoing, upon the occurrence of (i) the Revolving Credit
Maturity Date, (ii) any Event of Default described in Section 7.01(f), (iii) the
date on which the Loans are accelerated, or (iv) the termination of the
Revolving Commitments, each Revolving Lender shall be deemed to absolutely and
unconditionally acquire participations in all of the Swingline Loans outstanding
at such time in an amount equal to its Applicable Percentage of such Swingline
Loans in each case without notice or any further action from the Swingline
Lender, any Lender or the Administrative Agent (such occurrence an “Automatic
Participation Event”). Upon the occurrence of an Automatic Participation Event,
the Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by


51

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




1:00 pm(x) in the case of a Swingline Loan denominated in Dollars, 3:00 p.m. and
(y) in the case of a Swingline Loan denominated in any other Agreed Currency,
10:00 a.m., in each case, Local Time, on a Business Day, no later than 5:00
p.m., Local Time, on such Business Day and if received after 1:00 pm(x) in the
case of a Swingline Loan denominated in Dollars, 3:00 p.m. and (y) in the case
of a Swingline Loan denominated in any other Agreed Currency, 10:00 a.m., in
each case, Local Time, on a Business Day, no later than 10:00 a.m., Local Time,
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any obligation with respect to the payment thereof.
(c)    The Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Swingline Lender. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(d)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Borrower
and the Revolving Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.05(d) above.





52

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 2.06.    [Intentionally Omitted].



SECTION 2.07.    Funding of Borrowings. 3.%2.%3. Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof solely by wire
transfer of immediately available funds (i) in the case of Loans denominated in
Dollars, by 12:00 noon1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that (i) Term Loans shall be made as provided
in Section 2.01(b) and Section 2.01(c) and (ii) Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to (x) an account of the Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by the Borrower in the applicable Borrowing Request, in the case of
Loans denominated in Dollars and (y) an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Borrowing Request,
in the case of Loans denominated in a Foreign Currency.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon1:00 p.m., New York City time, on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.



SECTION 2.08.    Interest Elections. 4.%2.%3. Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


53

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (by irrevocable written notice via an
Interest Election Request signed by the Borrower) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
(b)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable


54

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.



SECTION 2.09.    Termination and Reduction of Commitments. 5.%2.%3. Unless
previously terminated, (i) the Term A-1 Loan Commitments shall terminate on the
Term A-1 Loan Commitment Expiration Date, (ii) the Term A-2 Loan Commitments
shall terminate on the Term A-2 Loan Commitment Expiration Date and (iii) the
Revolving Commitments shall terminate on the Revolving Credit Maturity Date
(subject to Section 2.23).
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposure would exceed the aggregate Revolving Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.



SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt.
6.%2.%3.  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date in the currency of
such Loan and (ii) to the Administrative Agent for the account of the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the tenth (10th) Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.
(a)    The Borrower shall repay the outstanding Term A-1 Loans on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments made in
accordance with Section 2.11):


55

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Date
Amount
The last Business Day of each of the first eight fiscal quarters of the Borrower
occurring after the Trigger Date.


1.25% of the aggregate principal amount of Term A-1 Loans incurred on the
Trigger Date.
The last Business Day of each of the first eight fiscal quarters of the Borrower
occurring after the second anniversary of the Trigger Date.


1.875% of the aggregate principal amount of Term A-1 Loans incurred on the
Trigger Date.
The last Business Day of each of the first six fiscal quarters of the Borrower
occurring after the fourth anniversary of the Trigger Date.
2.50% of the aggregate principal amount of Term A-1 Loans incurred on the
Trigger Date.



provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Term A-1 Loan Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all Term A-1
Loans outstanding on such date.


(b)    To the extent not previously prepaid, all unpaid Term A-2 Loans shall be
paid in full in Dollars by the Borrower on the Term A-2 Loan Maturity Date.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.


56

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






SECTION 2.11.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to break funding payments required by Section 2.16), subject to prior
notice in accordance with the provisions of this Section 2.11(a). The Borrower
shall notify the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by written notice (promptly followed by
telephonic confirmation of such request) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three (3) Business Days (or such shorter period of time as the
Administrative Agent may agree) before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 pm, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied ratably to the Term Loans included in the
prepaid Term Loan Borrowing in such order of application as directed by the
Borrower, and each mandatory prepayment of a Term Loan Borrowing shall be
applied in accordance with Section 2.11(c). Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) any break
funding payments required by Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Borrowings denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Borrowing) exceeds the aggregate Revolving Commitments or (B) the aggregate
principal Dollar Amount of the Total Revolving Credit Exposure denominated in
Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of the
most recent Computation Date with respect to each such Borrowing, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (so calculated) exceeds 105% of the aggregate Revolving
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Borrowing, exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Revolving Borrowings in an aggregate principal amount sufficient to cause
(x) the aggregate Dollar Amount of the Total Revolving Credit Exposure (so
calculated) to be less than or equal to the aggregate Revolving Commitments and
(y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.
(c)    During the Asset Sale Prepayment Period, in the event and on each
occasion that any Net Proceeds are received by or on behalf of the Borrower or
any of its Subsidiaries in respect of any Prepayment Event, the Borrower shall,
within five (5) Business Days after such Net Proceeds are received, prepay the
Term Loans in an aggregate amount equal to 100% of such Net Proceeds or, if
less, the amount of such Net Proceeds which causes the Total Leverage Ratio
calculated on a pro forma basis for the most recent Measurement Period (after
giving effect (including pro forma effect) to all mandatory prepayments


57

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




made pursuant to this Section 2.11(c) since the end of the most recent
Measurement Period) not to exceed 3.50 to 1.00; provided that, if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that the Borrower or its relevant Subsidiaries intend to apply the
Net Proceeds from such event (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Proceeds, to reinvest in
assets used or useful in the business of the Borrower and/or its Subsidiaries,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate; provided further that to the extent of
any such Net Proceeds therefrom that have not been so applied by the end of such
365-day period (or within a period of 180 days thereafter if by the end of such
initial 365-day period the Borrower or one or more Subsidiaries shall have
entered into an agreement with an unaffiliated third party to acquire such
assets with such Net Proceeds), at which time a prepayment shall be required in
an amount equal to such Net Proceeds that have not been so applied. All
mandatory prepayment amounts pursuant to this Sections 2.11(c) shall be applied,
first, to the Term A-2 Loans, second, to installments of the Term A-1 Loans in
direct order of maturity for the next four (4) scheduled payments pursuant to
Section 2.10(b) and, third, to the remaining scheduled installments of the Term
A-1 Loans pursuant to Section 2.10(b) on a pro rata basis. Notwithstanding the
foregoing, if the Bridge Facility is funded, none of the Term Loans shall be
required to be prepaid pursuant to this Section 2.11(c) to the extent the Net
Proceeds of any Prepayment Event are used to repay any amounts outstanding under
the Bridge Facility. For purposes of the foregoing, “Asset Sale Prepayment
Period” means the period commencing on the Trigger Date and ending on the first
subsequent date, if any, on which either of the following conditions is
satisfied: (i) the Total Leverage Ratio is less than or equal to 3.50 to 1.00 as
of the last day of any Measurement Period occurring after the Trigger Date or
(ii) the Total Leverage Ratio calculated on a pro forma basis for the most
recent Measurement Period (after giving effect (including pro forma effect) to
all mandatory prepayments made pursuant to this Section 2.11(c) since the end of
the most recent Measurement Period) shall not exceed 3.50 to 1.00.
Notwithstanding the foregoing, on and after the Amendment No. 1 Effective Date,
(i) in the event and on each occasion that any Net Proceeds received by or on
behalf of the Borrower or any of its Subsidiaries in respect of a Prepayment
Event constituting Dispositions of the Specified Sale Process Assets, the
Borrower shall, to the extent a prepayment is required pursuant to the foregoing
requirements of this Section 2.11(c), within five (5) Business Days after such
Net Proceeds are received, prepay the Loans and apply such Net Proceeds as
follows: (x) $500,000,000 of such Net Proceeds shall be applied to the Term A-2
Loans, (y) $352,000,000 of such Net Proceeds shall be applied to the Term A-1
Loans first, to installments of the Term A-1 Loans in direct order of maturity
for the next four (4) scheduled payments pursuant to Section 2.10(b) and,
second, to the remaining scheduled installments of the Term A-1 Loans pursuant
to Section 2.10(b) on a pro rata basis and (z) the balance of such Net Proceeds
shall be applied to outstanding Revolving Borrowings as directed by the
Borrower; (ii) in the event and on each occasion that any Net Proceeds received
by or on behalf of the Borrower or any of its Subsidiaries in respect of a
Prepayment Event constituting Dispositions of the Specified Assets, the Borrower
shall, to the extent a prepayment is required pursuant to the foregoing
requirements of this Section 2.11(c), within five (5) Business Days after such
Net Proceeds are received, prepay the Loans and apply such Net Proceeds as
elected by the Borrower to (x) the remaining scheduled installments of the Term
A-1 Loans pursuant to Section 2.10(b) on a pro rata basis, or (y) the
outstanding Revolving Borrowings in such order of application as directed by the
Borrower, or (z) to a combination of the foregoing.



SECTION 2.12.    Fees. 7.%2.%3. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the applicable Commitment Fee Rate (as specified in the definition of
“Applicable Rate”) on the daily average amount of the Available Revolving
Commitment of such Lender during the period from and including the date that is
the earlier of (i) 60 days after the Effective Date and (ii) the Trigger Date to
but excluding the date on which such


58

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Commitment terminates. Commitment fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the fifteenth (15th) day following such last day and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Term Lender, a ticking fee at the applicable Commitment Fee Rate (as
specified in the definition of “Applicable Rate”) on the amount of such Term
Lender’s Term Loan Commitment, which ticking fee shall accrue during the period
from and including the date that is 60 days after the Effective Date to but
excluding the date on which such Commitment terminates. Accrued ticking fees, to
the extent not previously paid, shall be payable in arrears on April 15, 2019
and on the date on which the Term Loan Commitments terminate, commencing on the
first such date to occur after the date hereof.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.



SECTION 2.13.    Interest. 8.%2.%3. The Loans comprising each ABR Borrowing
(other than any Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(a)    Each Swingline Loan shall bear interest at a rate per annum (i) in the
case of a Swingline Loan denominated in Dollars, the Alternate Base Rate plus
the Applicable Rate or (ii) in the case of a Swingline Loan denominated in a
Foreign Currency, the Eurocurrency Swingline Rate plus the Applicable Rate. The
Loans comprising each Eurocurrency Borrowing (other than any Eurocurrency
Swingline Borrowing) shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Credit Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion


59

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(e)    Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.



SECTION 2.14.    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing, the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Borrower and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency. It is hereby understood and agreed that, notwithstanding
anything to the contrary set forth in this Section 2.14(a), if at any time the
conditions set forth in Section 2.14(c)(i) or (ii) are in effect, the provisions
of this Section 2.14(a) shall no longer be applicable for any purpose of
determining any alternative rate of interest under this Agreement and Section
2.14(c) shall instead be applicable for all purposes of determining any
alternative rate of interest under this Agreement.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for the applicable currency and such Interest Period;
provided that no Benchmark Transition Event shall have occurred at such time; or


60

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for the
applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate for such Eurocurrency Borrowing shall be the
Alternative Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(e)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion


61

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.14.
(f)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then such request shall be ineffective.



SECTION 2.15.    Increased Costs. 9.%2.%3. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by the Administrative Agent or such Lender
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and generally consistent with similarly situated customers of
the Administrative Agent or such Lender under agreements having provisions
similar to this Section 2.15, after consideration of such factors as the
Administrative Agent or such Lender, as applicable, then reasonably determines
to be relevant).
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made


62

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




by, or participations in Swingline Loans held by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered as reasonably determined by the
Administrative Agent or such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of the Administrative Agent or such Lender, as
applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as the Administrative Agent or such Lender,
as applicable, then reasonably determines to be relevant).
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.



SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(e), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
arising from such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.


63

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






SECTION 2.17.    Taxes. 10.%2.%3. Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(a)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


64

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;


65

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


66

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.



SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest or fees, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case of
payments denominated in Dollars, 12:00 noon, New York City time and (ii) in the
case of payments denominated in a Foreign Currency, 12:00 noon, Local Time, in
the city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in each case on the date when due or the date fixed for any prepayment
hereunder, in immediately available funds, without setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Borrowing was made (or where such currency has been converted to euro, in euro)
and (ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Borrowing denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Swingline Lender as
expressly provided herein and except that payments


67

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Borrowing in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Borrowing was
made (the “Original Currency”) no longer exists or the Borrower is not able to
make payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.
(b)    At any time that payments are not required to be applied in the manner
required by Section 7.03, if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent. The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans) and that all such Borrowings shall
be deemed to have been requested pursuant to Section 2.03 or 2.05, as applicable
and (ii) the Administrative Agent to charge any deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant


68

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans to any
assignee or participant, other than to the Borrower of any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(e)    Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders pursuant to the terms of this Agreement or any other Loan Document
(including any date that is fixed for prepayment by notice from the Borrower to
the Administrative Agent pursuant to Section 2.11(b)), notice from the Borrower
that the Borrower will not make such payment or prepayment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the relevant Lenders severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).



SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. 11.%2.%3. If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the good-faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(a)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) to the extent such consent would be required pursuant to
Section 9.04(b), the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Revolving Commitment is being assigned, the
Swingline Lender), which consent shall not unreasonably be withheld, delayed or
conditioned, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Swingline Loans,
accrued interest thereon, accrued


69

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that (a) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.



SECTION 2.20.    Incremental Facilities.
(a)    The Borrower may at any time or from time to time after the Trigger Date,
by notice to the Administrative Agent, request one or more additional tranches
of Term Loans (which may take the form of an increase in the principal amount of
any existing tranche of Term Loans) (the “Incremental Term Loans”) or increases
in the aggregate amount of Revolving Commitments (each such increase a
“Incremental Revolving Commitment”; Incremental Term Loans and Incremental
Revolving Commitments are collectively referred to herein as the “Incremental
Facilities”); provided that, no Incremental Term Loans may be made and no
Incremental Revolving Commitments may become effective unless, (i) subject to,
with consent of the Additional Lenders and existing Lenders collectively
providing such Incremental Facilities, customary “SunGard” limitations to the
extent the proceeds of any Incremental Facilities are being used to finance a
Permitted Acquisition or other permitted Investment, on the proposed date of the
making of such Incremental Term Loans or the effectiveness of such Incremental
Revolving Commitments, as applicable, (A) the conditions set forth in clauses
(a) and (b) of Section 4.03 shall be satisfied or waived by the Required Lenders
and the Administrative Agent shall have received a certificate on behalf of the
Borrower to that effect dated such date and executed by a Financial Officer of
the Borrower and (B) the Borrower shall be in compliance (on a pro forma basis,
assuming full drawing under the applicable Incremental Facility) with the
covenants contained in Section 5.13 and (ii) the Administrative Agent shall have
received (x) such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction and (y) such
reaffirmation agreements with respect to the guaranty provided in Article X
hereofand/or such amendments to the Collateral Documents (if any) as may be
reasonably requested by the Administrative Agent in order to ensure that such
Incremental Facilities are provided with the benefit of such guarantythe
applicable Loan Documents. Notwithstanding anything to the contrary herein, the
aggregate Dollar Amount (calculated as of the date such Debt was incurred, in
the case of Incremental Term Loans, or first committed, in the case of
Incremental Revolving Commitments) of all Incremental Facilities shall not
exceed the sum of (A) $800,000,000 plus (B) the amount of any voluntary
prepayments of the Term Loans and voluntary permanent reductions of the
Revolving Commitments effected after the Trigger Date (it being understood that
any prepayment of Term Loans with the proceeds of substantially concurrent
borrowings of new Loans hereunder or any reduction of Revolving Commitments in
connection with a


70

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




substantially concurrent issuance of new revolving commitments hereunder shall
not increase the calculation of the amount under this clause (B)) plus (C) an
unlimited additional amount such that, in the case of this clause (C) only,
after giving effect (including pro forma effect) thereto (assuming full drawing
under such Incremental Facilities), the Total Leverage Ratio calculated on a pro
forma basis for the most recent Measurement Period shall not exceed 3.50 to 1.00
(other than to the extent such Incremental Facilities are incurred pursuant to
this clause (C) concurrently with the incurrence of Incremental Facilities in
reliance on clause (A) above, in which case the Total Leverage Ratio shall be
permitted to exceed 3.50 to 1.00 to the extent of such Incremental Facilities
incurred in reliance on such clause (A)); provided that, for the avoidance of
doubt, Incremental Facilities may be incurred pursuant to this clause (C) prior
to utilization of the amount set forth in clause (A) above. Each Incremental
Facility shall be in an integral multiple of $25,000,000 and be in an aggregate
principal amount that is not less than $25,000,000, provided that such amount
may be less than the applicable minimum amount if such amount represents all the
remaining availability hereunder as set forth above. Each such notice shall
specify (A) the date on which the Borrower proposes that the Incremental
Revolving Commitments or the Incremental Term Loans, as applicable, shall be
effective, which shall be a date not less than ten (10) Business Days (or such
shorter period as may be agreed to by the Administrative Agent) after the date
on which such notice is delivered to the Administrative Agent and (B) the amount
of the Incremental Revolving Commitments or Incremental Term Loans, as
applicable, being requested.
(b)    Each Incremental Facility shall be secured by a pari passu Lien on the
Collateral (and no other property) during the Collateral Period on terms and
conditions applicable to the existing Term Loans and existing Revolving
Commitments. No Subsidiary shall be a borrower or a guarantor under any
Incremental Facility unless such Subsidiary is a Loan Party which shall have
previously or substantially concurrently guaranteed or borrowed, as applicable,
the Obligations. Each Incremental Revolving Commitment shall be on terms and
pursuant to documentation applicable to the existing Revolving Commitments. The
Incremental Term Loans (i) if made as an increase in the principal amount of any
existing tranche of Term Loans, shall have terms identical to those applicable
to such Term Loans, (ii) shall rank pari passu or junior in right of payment
with the Revolving Loans, (iii) shall not mature earlier than the Latest
Maturity Date (but may have amortization and/or customary prepayments prior to
such date), (iv) except as set forth above, shall be treated substantially the
same as (and in any event, no more favorably than) the Term Loans and (v) will
accrue interest at rates determined by the Borrower and the lenders providing
such Incremental Term Loans. For the avoidance of doubt, upon the effectiveness
of any Incremental Revolving Commitment, the Revolving Credit Exposure of the
Lender holding such Incremental Revolving Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto. On the date of effectiveness of any Incremental Revolving
Commitments, each Revolving Lender shall assign to each Lender holding such
Incremental Revolving Commitment, and each such Lender holding such Incremental
Revolving Commitment shall purchase from each Revolving Lender, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans and participations Swingline Loans outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Swingline Loans will be
held by all the Revolving Lenders ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitment. The Administrative Agent shall notify the Lenders promptly
upon receipt by the Administrative Agent of any notice from the Borrower
referred to in Section 2.20(a) and of the effectiveness of any Incremental
Facility, in each case advising the Lenders of the details thereof and, in the
case of effectiveness of any Incremental Revolving Commitments, of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to this Section 2.20(a).


71

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(c)    Incremental Facilities may be provided by any existing Lender (provided
that no existing Lender shall have (x) an obligation to provide all or any
portion of any Incremental Facility unless it so agrees in writing as provided
in this Section 2.20 or (y) the right to provide all or any portion of any
Incremental Facility) or by other bank, financial institution or other
institutional lender or investor (other than an Ineligible Institution) (any
such other bank, financial institution or other institutional lender or investor
being called an “Additional Lender”); provided that, the Administrative Agent
and the Swingline Lender shall have consented (such consent not to be
unreasonably withheld) to such Lender or Additional Lender providing such
Incremental Facility, to the extent such consent would be required under Section
9.04(b) for an assignment of Loans or Commitments to such Lender or Additional
Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment or amendment and
restatement (each, an “Incremental Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.03 and such other conditions as the parties thereto shall agree. The Borrower
will use the proceeds of the Incremental Facilities for any purpose not
prohibited by this Agreement.
(d)    This Section 2.20 shall supersede any provisions in Section 2.18(d) or
Section 9.02 to the contrary.



SECTION 2.21.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.





72

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 2.22.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Swingline Lender hereunder; third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fourth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fifth, to the payment of any amounts owing to the Lenders or Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; sixth, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Borrower’s obligations corresponding to such Defaulting Lender’s Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;
(c)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, the Required
Revolving Lenders, the Required Term Lenders, the Required Term A-1 Lenders or
the Required Term A-2 Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders directly affected thereby
shall not, except as otherwise provided in Section 9.02, require the consent of
such Defaulting Lender in accordance with the terms hereof;
(d)    if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:


73

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(i)    all or any part of the Swingline Exposure of such Defaulting Lender
(other than the portion of such Swingline Exposure referred to in clause (b) of
the definition of such term) shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that such reallocation does not, as to any non-Defaulting Lender,
cause such non-Defaulting Lender’s Revolving Credit Exposure to exceed its
Revolving Commitment; and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent prepay such Swingline Exposure;
(e)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(d), and Swingline Exposure related to any such
newly made Swingline Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(d)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, unless the Swingline Lender shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swingline Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.



SECTION 2.23.    Extension of Maturity Date.
(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) at any time,
request that each applicable Lender extend such Lender’s Revolving Credit
Maturity Date, Term A-1 Loan Maturity Date or Term A-2 Loan Maturity Date, as
the case may be (the “Applicable Maturity Date”), to a date (the “Extended
Maturity Date” and the date on which such extension becomes effect, the
“Extension Date”) that is after the Applicable Maturity Date then in effect with
respect to such Class for such Lender. For the avoidance of doubt, the Borrower
may request extensions of any Class without requesting an extension of the other
Class.


74

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(b)    Lender Elections to Extend. Each Lender of the applicable Class, acting
in its sole and individual discretion, shall, by notice to the Administrative
Agent (which shall be irrevocable unless the Borrower otherwise consents in
writing in its sole discretion) given not later than the date that is 15 days
after the date on which the Administrative Agent received the Borrower’s
extension request (the “Lender Notice Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension (each Lender of the
applicable Class that determines to so extend its Applicable Maturity Date, an
“Extending Lender”). Each Lender of the applicable Class that determines not to
so extend its Applicable Maturity Date (a “Non-Extending Lender”) shall notify
the Administrative Agent of such fact promptly after such determination (but in
any event no later than the Lender Notice Date), and any Lender of the
applicable Class that does not so advise the Administrative Agent on or before
the Lender Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree, and it is understood and agreed that no Lender shall have
any obligation whatsoever to agree to any request made by the Borrower for
extension of the Applicable Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each applicable Lender’s determination under this Section
promptly after the Administrative Agent’s receipt thereof and, in any event, no
later than the date that is 15 days prior to the applicable proposed Extension
Date (or, if such date is not a Business Day, on the next preceding Business
Day).
(d)    Additional Commitment Lenders. The Borrower shall have the right, but
shall not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Revolving Lender” (in the case of any extension of the Revolving Credit
Maturity Date), as a “Term A- 1 Lender” (in the case of any extension of the
Term A-1 Loan Maturity Date) or as a “Term A-2 Lender” (in the case of any
extension of the Term A-2 Loan Maturity Date) under this Agreement in place
thereof, one or more financial institutions that are not Ineligible Institutions
(each, an “Additional Commitment Lender”) approved by the Administrative Agent
in accordance with the procedures provided in Section 2.19(b), each of which
applicable Additional Commitment Lenders shall have entered into an Assignment
and Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Borrower or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the Applicable Maturity Date for such Non-Extending Lender, assume a
Revolving Commitment, Term A-1 Loans and/or Term A-2 Loans, as the case may be
(and, if any such Additional Commitment Lender is already a Lender of the
applicable Class, its Revolving Commitment, its outstanding Term A-1 Loans
and/or its outstanding Term A-2 Loans, as applicable, so assumed shall be in
addition to such Lender’s Revolving Commitment, its outstanding Term A-1 Loans
and/or its outstanding Term A-2 Loans, as applicable, hereunder on such date).
Prior to any Non-Extending Lender being replaced by one or more Additional
Commitment Lenders pursuant hereto, such Non-Extending Lender may elect, in its
sole discretion, by giving irrevocable notice thereof to the Administrative
Agent and the Borrower (which notice shall set forth such Lender’s new
Applicable Maturity Date), to become an Extending Lender. The Administrative
Agent may effect such amendments to this Agreement as are reasonably necessary
to provide for any such extensions with the consent of the Borrower but without
the consent of any other Lenders
(e)     Minimum Extension Requirement. If (and only if) the total of the
applicable Revolving Commitments or the applicable outstanding Term Loans of the
Lenders of the applicable Class that have agreed to extend their Applicable
Maturity Date and the new or increased Revolving Commitments or the applicable
newly assumed outstanding Term Loans of the applicable Class of any Additional
Commitment Lenders is more than 50% of the aggregate amount of the Revolving
Commitments or the applicable outstanding Term Loans, as applicable, in effect
immediately prior to the applicable Extension Date, then, effective as of the
applicable Extension Date, the Applicable Maturity Date of each Extending


75

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Lender and of each Additional Commitment Lender of the applicable Class shall be
extended to the Extended Maturity Date (except that, if such date is not a
Business Day, such Applicable Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender of such Class
shall thereupon become a “Revolving Lender”, a “Term A-1 Lender” and/or a “Term
A-2 Lender”, as the case may be, for all purposes of this Agreement and shall be
bound by the provisions of this Agreement as a Revolving Lender, Term A-1
Lender, and/or Term A-2 Lender, as the case may be, hereunder and shall have the
obligations of a Revolving Lender, Term A-1 Lender and/or a Term A-2 Lender, as
the case may be, hereunder.
(f)    Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
any extension of any Maturity Date pursuant to this Section 2.23 shall not be
effective with respect to any Extending Lender and each Additional Commitment
Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;
(ii)    the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the applicable
Extension Date and immediately after giving effect thereto, as though made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and
(iii)    the Administrative Agent shall have received a certificate from the
Borrower signed by a Financial Officer of the Borrower (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
extension (or to the extent the resolutions delivered on the Effective Date
approve such matters, a certification from the Borrower that the resolutions
delivered on the Effective Date remain in full force and effect and have not
been amended or otherwise modified since the adoption thereof).
(g)    Maturity Date for Non-Extending Lenders. On the Applicable Maturity Date
of each Non-Extending Lender, (i) to the extent of the Revolving Commitments and
Term Loans of each Non-Extending Lender of the relevant Class not assigned to
the Additional Commitment Lenders of such Class, the Revolving Commitment of
each Non-Extending Lender of such Class shall automatically terminate and (ii)
the Borrower shall repay such Non-Extending Lender of such Class in accordance
with Section 2.10 (and shall pay to such Non-Extending Lender all of the other
Obligations due and owing to it under this Agreement) and after giving effect
thereto shall prepay any Loans of the applicable Class outstanding on such date
(and pay any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Loans of the applicable Class ratable with any
revised Applicable Percentages of the respective Lenders of such Class effective
as of such date, and the Administrative Agent shall administer any necessary
reallocation of the applicable Credit Exposures (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.





76

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




ARTICLE III    

Representations and Warranties
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:



SECTION 3.01.    Existence, Qualification and Power. Each Loan Party (a) is a
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) is duly qualified in every
jurisdiction in which such qualification is required and (c) has all requisite
power and authority (including, without limitation, all material Governmental
Authorizations, which Governmental Authorizations are current and valid) to own
or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except in the case of clauses (b) and
(c) where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.



SECTION 3.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is or is to be
a party, and the consummation of the transactions contemplated thereby, are
within such Loan Party’s corporate (or other) powers, have been duly authorized
by all necessary corporate (or other) action, and do not (a) contravene such
Loan Party’s Organization Documents, (b) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board), order, writ,
judgment, injunction, decree, determination or award, (c) conflict with or
result in the breach of, or constitute a default or require any payment to be
made under, any material contract, loan agreement, indenture, or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties the effect of which could reasonably be expected to
result in a Material Adverse Effect, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, or other instrument, the violation or breach of which
could be reasonably likely to have a Material Adverse Effect.



SECTION 3.03.    Governmental Authorization; Other Consents. No Governmental
Authorization, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery or performance
by, or enforcement against, any Loan Party of any Loan Document to which it is a
party.



SECTION 3.04.    Binding Effect. This Agreement has been, and each other Loan
Document when delivered will have been, duly executed and delivered by each Loan
Party. This Agreement is, and each other Loan Document when delivered will be,
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms subject to the


77

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally, and subject to the effects of
general principles of equity (regardless whether considered in a proceeding in
equity or at law).



SECTION 3.05.    Litigation. There is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of the Borrower, threatened
before any Governmental Authority or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby.



SECTION 3.06.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(c)    No Default exists.



SECTION 3.07.    Disclosure. No written information, exhibit or report furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents (as modified or supplemented by
other information so furnished), taken as a whole, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, in each case, with respect to such written
information, exhibit or report furnished on or prior to the Effective Date, as
of the Effective Date; provided that with respect to projected financial
information, the Loan Parties represent only that such information was proposed
in good faith based upon assumptions believed to be reasonable at the time, it
being understood that projections are subject to uncertainties and contingencies
beyond the control of the Loan Parties and that no assurances can be given that
such projections will be realized.



SECTION 3.08.    Margin Regulations. Neither the Borrower nor any of its
Subsidiaries are engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowing will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.





78

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 3.09.    Investment Company Act. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.



SECTION 3.10.    Solvency. The Borrower is, together with its Subsidiaries,
Solvent.



SECTION 3.11.    ERISA Compliance.
(a)    Except as could not reasonably be expected to result in a Material
Adverse Effect, the Borrower and each ERISA Affiliate have complied with their
obligations under the Pension Funding Rules with respect to each Plan subject to
Pension Funding Rules, and no application for a funding waiver or an extension
of any amortization period pursuant to Pension Funding Rules has been made with
respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event likely to result in a material liability for any Loan
Party has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability that could reasonably be expected to result in a
Material Adverse Effect; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator pursuant to Section 4041(c) of ERISA thereof.



SECTION 3.12.    Environmental Compliance. There are no facts, circumstances or
conditions relating to the past or present business or operations of the
Borrower and its Subsidiaries or, to the knowledge of the Responsible Officers,
any of their respective predecessors (including with respect to the disposal of
any wastes, Hazardous Materials or other materials), or to any past or present
property of the Borrower or any of its Subsidiaries, that could reasonably be
expected to give rise to any, or that have given rise to any, Environmental
Liability, Environmental Action or to any claim, proceeding or other liability
under any Environmental Law, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect.



SECTION 3.13.    Taxes. Except as disclosed in writing to the Administrative
Agent prior to the Effective Date, each Loan Party and each of its Subsidiaries
has filed, has caused to be filed or has been included in all material tax
returns (federal, state, local and foreign) required to


79

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




be filed and has paid all taxes shown thereon to be due or payable on such
returns and has paid any assessments received by or with respect to any Loan
Party or any such return, except taxes or assessments that are being contested
in good faith by appropriate proceedings and for which such Loan Party or
Subsidiary, as the case may be, shall have set aside on its books appropriate
reserves to the extent required by GAAP. There are no pending audits,
proceedings or actions related to the assessment or collection of taxes against
any Loan Party or Subsidiary that could have a Material Adverse Effect.



SECTION 3.14.    Use of Proceeds.
(a)     All proceeds of the Term Loans will be used only to finance the DJO
Acquisition, for the Trigger Date Borrower Refinancing and the Trigger Date
Target Refinancing and to pay Transaction Costs.
(b)    All proceeds of the Revolving Loans and the Swing Line Loans will be used
for the Trigger Date Borrower Refinancing, the Trigger Date Target Refinancing,
the working capital and general corporate purposes of the Borrower and its
Subsidiaries or to pay fees and expenses in connection with this Agreement, any
other Loan Document, the Trigger Date Borrower Refinancing and the Trigger Date
Target Refinancing.



SECTION 3.15.    Anti-Corruption Laws; Anti-Terrorism Laws; OFAC.
(a)    The Borrower and each other Loan Party has implemented and maintains in
effect policies and procedures reasonably designed to ensure compliance by
itself and its Subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws, Sanctions Laws and Regulations.
(b)    The Borrower and each other Loan Party, their respective directors,
officers, employees, and, to the knowledge of the Borrower, brokers and other
agents acting or benefiting in any capacity in connection with any Facility, and
each shareholder of the Borrower and any Loan Party (excluding any public
shareholders of the Borrower other than the Equity Investors and their
Affiliates), Subsidiaries, and affiliates:
(i)    is in compliance in all material respects with applicable Anti-Corruption
Laws, applicable Sanctions Laws and Regulations and, to the knowledge of the
Borrower, is not subject to any pending investigation or enforcement action in
connection therewith;
(ii)    is not a Designated Person or owned or controlled by a Designated
Person; and
(iii)    is not involved in any transactions, directly or indirectly, that could
reasonably be expected to result in its becoming a Designated Person.




80

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page







SECTION 3.16.    Security Interest in Collateral. The Collateral Documents, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral covered thereby and (i) when the
Collateral constituting certificated securities (as defined in the UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the Liens purported to be granted under the Collateral
Documents in such Collateral will constitute a fully perfected security interest
in all of the respective Loan Parties’ right, title and interest in such
Collateral, prior and superior in right to any other Person, except for Liens
permitted by Section 6.01 and (ii) when financing statements in appropriate form
are filed in the applicable filing offices, the security interest created under
the Collateral Documents will constitute a fully perfected security interest in
all right, title and interest of the respective Loan Parties in the remaining
Collateral to the extent perfection can be obtained by filing UCC financing
statements, prior and superior to the rights of any other Person, except for
Liens permitted by Section 6.01.



SECTION 3.17.    Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.



ARTICLE IV    

Conditions



SECTION 4.01.    Effective Date. The effectiveness of this Agreement on the
Effective Date is subject to satisfaction (or waiver in accordance with Section
9.02) of the following conditions:
(a)    Executed Counterparts. The Administrative Agent (or its counsel) shall
have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)    Opinion of Counsel to the Loan Parties. The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders as of the Effective Date and dated the Effective Date) of each
of (i) Allen & Overy LLP, counsel to the Loan Parties and (ii) in-house counsel
to the Borrower (or in each case, any other counsel reasonably acceptable to the
Administrative Agent) in each case, in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Loan Parties, this Agreement or the Transactions as the Administrative Agent
shall reasonably request (and the Borrower hereby instructs such counsels to
deliver such opinion to the Lenders and the Administrative Agents).


81

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(c)    Organizational Documents. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and set forth on Exhibit B hereto.
(d)    Financial Statements. The Administrative Agent shall have received (i)
audited consolidated financial statements of the Borrower for the 2016 and 2017
Fiscal Years and (ii) unaudited interim consolidated financial statements of the
Borrower for each Fiscal Quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available.
(e)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in Sections
4.03(a) and 4.03(b).
(f)    Fees and Expenses. The Administrative Agent shall have received all fees
and expenses due and payable to the Administrative Agent, the Lenders and their
respective Affiliates and required to be paid on or prior to the Effective Date
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial Loans, so long as any such fees or expenses not
expressly set forth in the fee letters entered into by the Borrower in
connection with the Transactions have been invoiced not less than one (1)
Business Day prior to the Effective Date (except as otherwise reasonably agreed
by the Borrower).
(g)    Information. The Administrative Agent shall have received, (i) at least
three (3) days prior to the Effective Date, all documentation and other
information about the Borrower as shall have been reasonably requested in
writing by the Administrative Agent or any Lead Bookrunner at least ten (10)
Business Days prior to the Effective Date and required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and (ii) a Beneficial Ownership
Certification in relation to the Borrower to the extent required under, and in
accordance with the requirements of, 31 C.F.R § 1010.230.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.



SECTION 4.02.    Trigger Date. The obligations of the Lenders to make the
initial Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 9.02):
(a)    Each of the conditions set forth in Section 4.01 shall have been
satisfied on the Effective Date (or waived in accordance with Section 9.02).
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Trigger Date
and dated the Trigger Date) of each of (i) Allen & Overy LLP, counsel to the
Loan Parties and (ii) in-house counsel to the Borrower (or in each case, any
other counsel reasonably acceptable to the Administrative Agent) in each case,
in form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Loan


82

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Borrower hereby instructs such counsels to deliver
such opinion to the Lenders and the Administrative Agents).
(c)    The Administrative Agent shall have received in the form described in
Section 4.02(d)(v) evidence reasonably satisfactory to it that the DJO
Acquisition shall, substantially concurrently with the initial funding of the
Term Loans and the Trigger Date Revolving Credit Loans hereunder, be consummated
pursuant to the DJO Merger Agreement, and no provision thereof shall have been
amended or waived, and no consent or request shall have been given under the DJO
Merger Agreement, without the prior written consent of the Administrative Agent
and the Lead Bookrunners (not to be unreasonably withheld, conditioned or
delayed), in any way that is materially adverse to the Lenders or the Lead
Bookrunners in their capacities as such (it being understood and agreed that (a)
amendments, waivers and other changes to the definition of “Material Adverse
Effect” (as defined in the DJO Merger Agreement as of November 18, 2018), and
consents and requests given or made by the Borrower (or its Affiliate) pursuant
to such definition shall in each case be deemed to be materially adverse to the
Lenders and Lead Bookrunners, and (b) any modification, amendment or express
waiver or consents by the Borrower (or its Affiliate) that results in (x) an
increase to the Base Merger Consideration (as defined in the DJO Merger
Agreement as in effect on November 18, 2018) shall be deemed to not be
materially adverse to the Lenders or Lead Bookrunners so long as such increase
is funded solely with a public issuance of common equity of the Borrower and (y)
a decrease to the Base Merger Consideration shall be deemed to not be materially
adverse to the Lenders or the Lead Bookrunners so long as such reduction is
allocated, first, to reduce the commitments under the senior unsecured bridge
facility (the “Bridge Facility”), if any, provided to the Borrower in connection
with the DJO Acquisition pursuant to the commitment letter, dated as of November
18, 2018, as amended and restated on December 17, 2018, by and among the
Borrower, JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding LLC and/or
certain of their Affiliates and, second, to reduce the Term A-1 Loan Commitments
and the Term A-2 Loan Commitments on a pro rata basis.
(d)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that:
(i)    the Specified Representations are true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality, Material Adverse Effect or similar language are true and correct in
all respects) on and as of the Trigger Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
date);
(ii)    the DJO Merger Agreement Representations are true and correct;
(iii)    after giving effect to the Transactions or substantially concurrently
with the initial funding of the Term Loans and the Trigger Date Revolving Credit
Loans hereunder, the Trigger Date Borrower Refinancing and the Trigger Date
Target Refinancing shall have been consummated;
(iv)    since November 19, 2018, there shall not have occurred any “Material
Adverse Effect” (as such quoted term is defined in the DJO Merger Agreement as
in effect on November 19, 2018); and


83

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(v)    the DJO Acquisition shall, substantially concurrently with the initial
funding of the Term Loans and the Trigger Date Revolving Credit Loans hereunder,
be consummated pursuant to the DJO Merger Agreement, as in effect on November
19, 2018, and no provision thereof shall have been amended or waived, and no
consent or request shall have been given under the DJO Merger Agreement, in any
way that is materially adverse to the Lenders in their capacities as such.
(e)    The Administrative Agent shall have received a Solvency Certificate of
the chief financial officer of the Borrower substantially in the form of Exhibit
C.
(f)    The Administrative Agent shall have received the following financial
statements: (i)(x) the audited consolidated balance sheets of the Borrower and
its subsidiaries as of December 31, 2016 and December 31, 2017 and the related
statements of income, stockholders’ equity and cash flows of the Borrower and
its subsidiaries, for each of the two fiscal years ended prior to and including
the fiscal year ended December 31, 2017 and (y) to the extent ended at least 90
days before the Trigger Date, the audited consolidated balance sheet of the
Borrower and its subsidiaries as of December 31, 2018 and the related statements
of income, stockholders’ equity and cash flows of the Borrower and its
subsidiaries for the fiscal year ended December 31, 2018, (ii) (x) the audited
consolidated balance sheets of DJO Finance and its subsidiaries as of December
31, 2017 and 2016, and the related consolidated statements of operations,
comprehensive loss, (deficit) equity and cash flows of DJO Finance and its
subsidiaries for each of the two fiscal years ended prior to and including the
fiscal year ended December 31, 2017, and, (y) to the extent ended at least 90
days before the Trigger Date, the audited consolidated balance sheet of DJO
Finance and its subsidiaries as of December 31, 2018, and the related
consolidated statements of operations, comprehensive loss, (deficit) equity and
cash flows of DJO Finance and its subsidiaries for the fiscal year ended
December 31, 2018, (iii) (x) the unaudited consolidated balance sheet of the
Borrower and its subsidiaries as of September 30, 2018 and the related
statements of income, stockholders’ equity and cash flows of the Borrower and
its subsidiaries for the 9-month period ended September 30, 2018 and (y) to the
extent ended at least 45 days before the Trigger Date, the unaudited
consolidated balance sheet of the Borrower and its subsidiaries and the related
statements of income, stockholders’ equity and cash flows of the Borrower and
its subsidiaries for each fiscal period (other than the fourth fiscal quarter)
ended subsequent to December 31, 2018, and (iv) (x) the unaudited consolidated
balance sheet of DJO Finance and its Subsidiaries as of September 30, 2018 and
the related consolidated statements of operations, comprehensive loss, (deficit)
equity and cash flows of DJO Finance and its subsidiaries for the 9-month period
ended September 30, 2018 and (y) to the extent ended at least 45 days before the
Trigger Date, the unaudited consolidated balance sheet of DJO Finance and its
subsidiaries and the related consolidated statements of operations,
comprehensive loss, (deficit) equity and cash flows of DJO Finance and its
subsidiaries for each fiscal period (other than the fourth fiscal quarter) ended
subsequent to December 31, 2018 (in the case of clauses (iii) and (iv), without
footnote disclosure); provided that (x) the filing of the required financial
statements on form 10-K and/or form 10-Q by the Borrower or DJO will satisfy the
foregoing requirements and (y) the Administrative Agent hereby acknowledges
receipt of (I) the financial statements referenced in clause (i) for the fiscal
years ended December 31, 2016 and December 31, 2017 and (II) the financial
statements referenced in clause (ii)(x), (iii)(x) and (iv)(x).
(g)    The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its Subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Trigger Date (or 90 days in case such four-fiscal
quarter period is the end of the Borrower’s fiscal year), prepared after giving
effect to the Transactions (including the acquisition of DJO) as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning


84

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




of such period (in the case of such statement of income), which need not be
prepared in compliance with Regulation S-X under the Securities Act or include
adjustments for purchase accounting.
(h)    Solely with respect to the Trigger Date Revolving Credit Loans, the
conditions set forth in Section 2.01(a) are satisfied at the time of, and
immediately after giving effect to, the funding of the Trigger Date Revolving
Credit Loans.
(i)    All fees and reasonable out-of-pocket expenses due and payable to the
Administrative Agent, the Lenders and their respective Affiliates that are
required to be paid on or prior to the Trigger Date shall have been paid or
shall have been authorized to be deducted from the proceeds of the initial Term
Loans, to the extent, in the case of expenses, a reasonably detailed invoice has
been delivered to the Borrower at least one Business Day prior to the Trigger
Date (except as otherwise reasonably agreed by the Borrower).
(j)    None of the Revolving Credit Maturity Date, the Term A-1 Loan Commitment
Expiration Date or the Term A-2 Loan Commitment Expiration Date shall have
occurred.
The Administrative Agent shall notify the Borrower and the Lenders of the
Trigger Date, and such notice shall be conclusive and binding.





SECTION 4.03.    Each Borrowing. Other than with respect to any funding of the
Term Loans and the Trigger Date Revolving Credit Loans on the Trigger Date
(which shall only be subject to the conditions set forth in Section 4.02
hereof), the obligation of each Lender to make a Loan on the occasion of any
Borrowing is subject to the occurrence of the Trigger Date and the satisfaction
of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (provided that any representation or warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.
Each Borrowing (other than with respect to the Term Loans and the Trigger Date
Revolving Credit Loans on the Trigger Date (which shall only be subject to the
conditions set forth in Section 4.02 hereof)) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.





85

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




ARTICLE V    

Affirmative Covenants
Commencing on the Trigger Date and until the Final Release Conditions have been
satisfied, the Loan Parties will:



SECTION 5.01.    Compliance with Laws. Comply, and cause each of its
Subsidiaries to comply with all applicable Laws, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect and
maintain policies and procedures reasonably designed to ensure compliance by
itself, each of its Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws or applicable
Sanctions Laws and Regulations (except to the extent that this provision would
expose the Borrower or any of its Subsidiaries incorporated in Germany or within
the EU or any director, officer or employee thereof to any liability or
enforcement under EU Regulation (EC) 2271/96, Section 7 of the German Foreign
Trade Regulation, or any similar law, as applicable).

 
SECTION 5.02.    Payment of Obligations. Pay and discharge, and cause each of
its Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property (other than Liens permitted under Section
6.01); provided, however, that neither the Borrower nor any of its Subsidiaries
shall be required to pay or discharge any such tax, assessment, charge or claim
that is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its
creditors.



SECTION 5.03.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and cause each of its Subsidiaries and all
lessees and other Persons operating or occupying its properties to comply, with
all applicable Environmental Laws and Environmental Permits and (ii) obtain and
renew, and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for its operations and properties.



SECTION 5.04.    Maintenance of Insurance.
(a)    Maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower or such Subsidiary operates.
(b)    Upon the occurrence of a Collateral Spring Date and until the occurrence
of a Collateral Release Date, the Borrower will (i) furnish to the Lenders, upon
request of the Administrative


86

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Agent, information in reasonable detail as to the insurance so maintained and
(ii) deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the Loan Parties’ tangible personal
property and assets and business interruption insurance policies naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Secured Obligations, payable
as provided in this Agreement. During the existence of a Collateral Period, the
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.



SECTION 5.05.    Preservation of Existence, Etc. Except as otherwise permitted
by this Agreement or as otherwise agreed by the Administrative Agent in its sole
discretion (and excluding Excluded Subsidiaries of the Borrower), preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain (a) its
existence, and, in the case of the Borrower, its legal structure and legal name
and (b) its rights, permits, licenses, approvals, privileges and franchises;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to preserve any right, permit, license, approval, privilege or
franchise if the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and if the
loss thereof could not reasonably be expected to have a Material Adverse Effect.



SECTION 5.06.    Inspection Rights. At any reasonable time and from time to time
during normal business hours and following reasonable prior notice, permit the
Administrative Agent or any of the Lenders, or any agents or representatives of
the Administrative Agent, to examine and make copies of and abstracts from the
records and books of account of the Borrower or any other Loan Party (other than
materials protected by attorney-client privilege or that a Loan Party may not
disclose without violation of a confidentiality obligation binding on it or
subject to any other data protection laws) and visit the properties of the
Borrower and any other Loan Party, and to discuss the affairs, finances and
accounts of the Borrower and any other Loan Party with any of their officers or
directors and with their independent certified public accountants.



SECTION 5.07.    Books and Records. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries of
all financial transactions and the assets and business of the Borrower and each
of its Subsidiaries shall be made in accordance with generally accepted
accounting principles in effect from time to time.





87

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 5.08.    Maintenance of Properties. Except as otherwise expressly
permitted by this Agreement, maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are useful and
necessary in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.



SECTION 5.09.    Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of its Affiliates on terms that are fair and reasonable and
substantially no less favorable to the Borrower and its Subsidiaries than they
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate, other than (a) transactions among the Borrower and its
Subsidiaries and among the Subsidiaries of the Borrower, (b) transfer pricing
transactions in the ordinary course of business on terms providing for the
Borrower and its Subsidiaries to recover, in the aggregate, their costs (plus
any arm’s length profit mark-up) in respect of any transferred product, and (c)
dividends permitted under Section 6.07. Nothing in this Section 5.09 shall
impair or prevent the allocation of expenses among the Borrower and its
Subsidiaries; provided that such allocation is made on a reasonable basis.



SECTION 5.10.    Covenant to Guarantee Obligations and Provide Security.
(a)    Within 45 days (or such later date as the Administrative Agent may agree
to in its reasonable discretion) following the formation or acquisition after
the Effective Date of any U.S. Subsidiary which is not an Excluded Subsidiary by
the Borrower (or, in the case of the acquisition of any such U.S. Subsidiary on
the Trigger Date in connection with the DJO Acquisition, immediately after the
acquisition thereof on the Trigger Date), cause such U.S. Subsidiary to
guarantee all of the Guaranteed Obligations pursuant to Article X and duly
execute and deliver to the Administrative Agent a Guaranty Supplement, together
with, upon the request of the Administrative Agent in its sole reasonable
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such guaranties and guaranty
supplements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms and as to matters of
corporate formalities as the Administrative Agent may request.
(b)    If and when a U.S. Subsidiary ceases to be an Excluded Subsidiary, cause
such U.S. Subsidiary to comply with the provisions and requirements of this
Section 5.10 as set forth above.
(c)    Within 45 days (or such later date as may be agreed upon by the
Administrative Agent in its reasonable discretion) following a Collateral Spring
Date, the Borrower will cause, and will cause each other Loan Party to cause,
all of its owned property (whether personal, tangible, intangible, or mixed, but
excluding Excluded Assets) to be subject at all times during the Collateral
Period to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.01. Without limiting the generality of
the foregoing, the Borrower will cause the Applicable Pledge Percentage of
Equity Interests in each Pledge Subsidiary directly owned by the Borrower or any
other Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such


88

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




other pledge and security documents as the Administrative Agent shall reasonably
request. Notwithstanding the foregoing, no such pledge agreement in respect of
the Equity Interests of a First Tier Foreign Subsidiary shall be required
hereunder (A) until the date that is sixty (60) days after a Collateral Spring
Date or such later date as the Administrative Agent may agree in the exercise of
its reasonable discretion with respect thereto, and (B) to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.
(d)    Without limiting the foregoing, during a Collateral Period, the Borrower
will, and will cause each other Loan Party to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions which may be required by law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Borrower.
(e)    If any assets are acquired by a Loan Party during a Collateral Period
(other than Excluded Assets or assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Borrower.
(f)    Upon the occurrence of a Collateral Release Date following the occurrence
of a Collateral Spring Date, and so long as no Default is then continuing, any
Liens granted to the Administrative Agent pursuant to the requirements of the
foregoing clauses (c), (d) and/or (e) of this Section 5.10 (such clauses,
collectively, the “Collateral Requirements”) which remain in effect at such time
shall be promptly released by the Administrative Agent (and the Administrative
Agent agrees to execute and deliver any documents or instruments reasonably
requested by the Borrower and in form and substance reasonably satisfactory to
the Administrative Agent to evidence the release of all Collateral, all at the
expense of the Borrower).



SECTION 5.11.    Use of Proceeds. Use the proceeds of the Loans only as provided
in Section 3.14.



SECTION 5.12.    Reporting Requirements. Furnish to the Administrative Agent and
the Lenders:
(a)    Default Notices. As soon as possible and in any event within two Business
Days after the Borrower knows of the occurrence of a Default or Event of Default
which is continuing, a statement of the chief financial officer of the Borrower
setting forth details of such Default or Event of Default and the action that
the Borrower has taken and proposes to take with respect thereto.


89

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including Consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statements of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an unqualified opinion of independent public accountants of
recognized standing, together with (i) commencing with the Fiscal Year ended
December 31, 2018, a certificate of such accounting firm to the Loan Parties
stating that in the course of the regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that a Default has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by such
accountants in determining, as of the end of such Fiscal Year, compliance with
the financial covenants contained in Section 5.13; provided that in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 5.13, a statement of reconciliation
conforming such financial statements to GAAP, (iii) a certificate of the chief
financial officer of the Borrower stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, and (iv) a Compliance Certificate.
(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter, Consolidated statements of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated statements of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year end audit adjustments) by the
chief financial officer of the Borrower as having been prepared in accordance
with GAAP, together with (i) a certificate of said officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto, and (ii) a
Compliance Certificate.
(d)    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 3.05.
(e)    ERISA. Promptly and in any event within 10 Business Days after any Loan
Party or any ERISA Affiliate knows or has reason to know that any ERISA Event
has occurred, a statement of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, that such Loan Party or such
ERISA Affiliate has taken and proposes to take with respect thereto.
(f)    Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance or properties of any
Loan Party as the Administrative Agent, or any Lender through the Administrative
Agent, may from time to time reasonably request.


90

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(g)    Important Events. Within five Business Days of any Responsible Officer
acquiring knowledge of any event that could reasonably be expected to have a
Material Adverse Effect, notice of such event.
Documents required to be delivered pursuant to Section 5.12(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
U.S. Securities and Exchange Commission) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto, on the Internet
at the website www.colfaxcorp.com; (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or (iii)
on which such documents are posted on the website of the U.S. Securities and
Exchange Commission at http://www.sec.gov; provided that (A) upon request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, as applicable, and (B) the Borrower shall notify the Administrative
Agent and each Lender (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above and, in any
event, shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.



SECTION 5.13.    Financial Covenants. So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:
(a)    Total Leverage Ratio. Maintain, as of the last day of each Fiscal Quarter
set forth in the table below, for each of the Measurement Periods ended as of
such date, a Total Leverage Ratio of not more than the Total Leverage Ratio set
forth in such table for such date:


91

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Last day of each Fiscal Quarter
Total Leverage Ratio
June 30, 2020
5.75:1.00
September 30, 2020
6.50:1.00
December 31, 2020
6.50:1.00
March 31, 2021
6.50:1.00
June 30, 2021
5.25:1.00
September 30, 2021
4.50:1.00
December 31, 2021
4.25:1.00
March 31, 2022
4.25:1.00
June 30, 2022
4.00:1.00
September 30, 2022
4.00:1.00
December 31, 2022 and each Fiscal Quarter ending thereafter
3.50:1.00



(a) Total Leverage Ratio. Maintain, (i) as of the last day of the Fiscal
Quarters ending December 31, 2019 and March 31, 2020, in each case for the
Measurement Period then ended, a Total Leverage Ratio of not more than
4.75:1.00, (iv) as of the last day of the Fiscal Quarter ending June 30, 2020,
for the Measurement Period then ended, a Total Leverage Ratio of not more than
4.25:1.00, (v) as of the last day of the each Fiscal Quarters ending during the
period from September 30, 2020 through September 30, 2021, in each case for the
Measurement Period then ended, a Total Leverage Ratio of not more than 4.00:1.00
and (vii) as of the last day of each Fiscal Quarter commencing with the Fiscal
Quarter ending December 31, 2021 and for each Fiscal Quarter ending thereafter,
in each case for the Measurement Period then ended, a Total Leverage Ratio of
not more than 3.50:1.00; provided that, with respect to any period occurring on
or after June 30December 31, 20202021, to the extent that any Loan Party or any
of its Subsidiaries (i) consummates during any period of four Fiscal Quarters
for which financial statements are available, one or more acquisitions for which
the aggregate consideration, including assumed Debt, for all such acquisitions,
is $1,000,000,000 or more and (ii) within 30 days of consummating such
acquisition or acquisitions referred to in clause (i) of this proviso, the
Borrower notifies the Administrative Agent that the Borrower elects to increase
the maximum Total Leverage Ratio threshold as a result thereof, then the maximum
Total Leverage Ratio threshold for the Fiscal Quarter in which such election is
made by the Borrower and the immediately three following Fiscal Quarters (such
period of four Fiscal Quarters, an “Acquisition Holiday Period”) shall be
increased to 4.50:1.00. The Borrower may not make such election unless at least
one full Fiscal Quarter has ended following the end of the most recently
completed Acquisition Holiday Period (if any).
For the avoidance of doubt, the Total Leverage Ratio for the Fiscal Quarter
ended March 31, 2020 shall be not more than 4.75:1.00 and the Compliance
Certificate for such Fiscal Quarter shall be in the form in effect prior to the
Amendment No. 3 Effective Date.


92

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(b)    Interest Coverage Ratio. Maintain, as of the last day of each Fiscal
Quarter set forth in the table below, for each of the Measurement Period
thenPeriods ended as of such date, an Interest Coverage Ratio of not less than
3.00the Interest Coverage Ratio set forth in such table for such date:1.00.
Last day of each Fiscal Quarter
Interest Coverage Ratio
June 30, 2020
3.00:1.00
September 30, 2020
2.75:1.00
December 31, 2020
2.75:1.00
March 31, 2021
2.75:1.00
June 30, 2021
2.75:1.00
September 30, 2021 and each Fiscal Quarter ending thereafter
3.00:1.00



For the avoidance of doubt, the Interest Coverage Ratio for the Fiscal Quarter
ended March 31, 2020 shall be not less than 3.00:1.00 and the Compliance
Certificate for such Fiscal Quarter shall be in the form in effect prior to the
Amendment No. 3 Effective Date.



ARTICLE VI    

Negative Covenants
Commencing on the Trigger Date and until the Final Release Conditions have been
satisfied, the Loan Parties shall not:



SECTION 6.01.    Liens. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except:
(a)    Permitted Liens;
(b)    Liens existing on the Effective Date and any renewals or extensions
thereof; provided that any renewal or extension of the obligations secured by
such Liens are permitted by Section 6.02;
(c)    purchase money Liens upon or in property or equipment acquired,
constructed, developed or improved by the Borrower or any of its Subsidiaries in
the ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing


93

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




the acquisition, construction, development or improvement of any such property
or equipment to be subject to such Liens, or Liens existing on any such property
or equipment at the time of acquisition, construction, development or
improvement (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount;
(d)    Liens arising in connection with Capitalized Leases permitted under
Section 6.02(f);
(e)    Rights of setoff, revocation, refund or chargeback of bankers’ liens upon
deposits of cash or other funds or assets in favor of banks or other financial
institutions arising under deposit agreements entered into in the ordinary
course of business or arising under the Uniform Commercial Code or other
operation of law;
(f)    Liens on the assets of a Foreign Subsidiary securing Debt incurred by
such Foreign Subsidiary in accordance with the terms of Section 6.02 (and
guaranties of such Debt incurred in accordance with the terms of Section 6.02);
(g)    [Intentionally Omitted];
(h)    other Liens securing Debt (and guaranties of such Debt incurred in
accordance with the terms of Section 6.02) outstanding in an aggregate principal
amount not to exceed (A) at any time during the Relief Period, the greater of
(x) 2.5% of Consolidated Total Assets and (y) $250,000,000 and (B) at any time
after the Relief Period, the greater of (x) 5.0% of Consolidated Total Assets
and (y) $500,000,000;
(i)    Liens in favor of a Receivables Subsidiary or a Person that is not a
Subsidiary of the Borrower on Receivables Assets or the Equity Interests of a
Receivables Subsidiary, in each case granted in connection with a Receivables
Facility solely to secure obligations owing to such Receivables Subsidiary or
other Person that is not a Subsidiary of the Borrower under such Receivables
Facility; and
(j)    other Liens securing obligations that do not constitute Debt in an
aggregate principal amounts not to exceed (A) at any time during the Relief
Period, $15,000,000 and (B) at any time after the Relief Period, $30,000,000.;
(k)    Liens created under the Loan Documents; and
(l)    during the Collateral Period, Liens on Collateral securing Debt in
respect of the Senior Notes to the extent required by the indentures governing
the Senior Notes; provided that, (i) the Secured Obligations are at all times
secured pursuant to and in accordance with Section 5.10 on at least an equal and
ratable basis and (ii) such Liens are subject to an Intercreditor Agreement.



SECTION 6.02.    Debt. Create, incur, assume or suffer to exist, or permit any
Subsidiary of the Borrower to create, incur, assume or suffer to exist, any
Debt, except:
(a)    Debt in respect of Hedge Agreements not prohibited by Section 6.09;
(b)    Intercompany Debt of the Borrower or any of its Subsidiaries owing to the
Borrower or any of its Subsidiaries to the extent permitted by Section 6.06;


94

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(c)    Debt under the Loan Documents;
(d)    Debt in respect of (x) senior notes issued by the Borrower in an
aggregate principal amount not to exceed €350,000,000, and (y) additional senior
notes issued by the Borrower in connection with the DJO Acquisition in an
aggregate principal amount not to exceed $1,000,000,000, and in each case, any
refinancings thereof by the Borrower (the notes described in this clause (d),
collectively, the “Senior Notes”);
(e)    Debt secured by Liens permitted by Section 6.01(c); provided that in each
case (i) such Debt is incurred by such Person at the time of, or not later than
120 days after, the acquisition, construction, development or improvement by
such Person of the property so financed and (ii) such Debt does not exceed the
purchase price of the property (or the cost of constructing, developing or
improving the same) so financed;
(f)    Debt under Capitalized Leases; provided that the aggregate amount of Debt
outstanding under Sale and Leaseback Transactions shall not exceed
$200,000,000(A) at any time during the Relief Period, $100,000,000 and (B) at
any time after the Relief Period, $200,000,000;
(g)    Debt of the Borrower and its Subsidiaries in an aggregate amount not to
exceed $300,000,000(A) at any time outstanding during the Relief Period,
$150,000,000 and (B) at any time outstanding after the Relief Period,
$300,000,000, plus additional amounts in excess thereof subject to pro forma
compliance at the time of incurrence thereof (or, in the case of Debt existing
on the Effective Date, on the Effective Date), with the financial covenant set
forth in Section 5.13(a)Initial Covenant Schedule as of the most recent
Measurement Period;
(h)    Debt of the Borrower and its Subsidiaries incurred in connection with any
Receivables Facility in an aggregate principal amount not to exceed $150,000,000
outstanding at any time(A) at any time outstanding during the Relief Period,
$75,000,000 and (B) at any time outstanding after the Relief Period,
$150,000,000;
(i)    Debt consisting of guaranties by the Borrower and its Subsidiaries of
Debt of the Borrower or any of its Subsidiaries to the extent such Debt being
guaranteed is permitted under any of clauses (a) through (h) in this Section
6.02; and
(j)    Debt in respect of Permitted TEU Notes in an aggregate principal amount
not to exceed $172,500,000 outstanding at any time.



SECTION 6.03.    Change in Nature of Business. Conduct, transact or engage, or
permit any Subsidiary of the Borrower to conduct, transact or engage, in any
business or operation other than those conducted on the Effective Date or, in
the case of DJO and its Subsidiaries, on the Trigger Date and diversified
technology manufacturing and services, and activities or business related or
incidental thereto.



SECTION 6.04.    Fundamental Changes. Merge, wind up, dissolve or liquidate into
or consolidate with (or any local law equivalent thereof) any Person or permit
any Person to merge,


95

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




liquidate into it, or consummate a Division as the Dividing Person, or permit
any Subsidiary of the Borrower to do so, except that:
(a)    any U.S. Subsidiary may merge, wind up, dissolve or liquidate into or
consolidate with (i) the Borrower; provided that the Borrower shall be the
continuing or surviving Person of such transaction or (ii) any one or more other
U.S. Subsidiaries; provided that if the merger, wind up, dissolution,
liquidation or consolidation involves a Guarantor, the continuing or surviving
Person of such transaction shall either be such Guarantor or become a Guarantor
pursuant to the terms of Section 5.10;
(b)    any Foreign Subsidiary may merge, wind up, dissolve or liquidate into or
consolidate with any one or more other Foreign Subsidiaries or with any US
Subsidiary (provided that such US Subsidiary is the continuing or surviving
Person of such transaction);
(c)    in connection with any sale or other Disposition permitted under Section
6.05 (other than clause (b) thereof) or any Permitted Acquisition, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; and
(d)    any Subsidiary that is an LLC may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Loan Parties at such time,
or, with respect to assets not so held by one or more Loan Parties, such
Division, in the aggregate, would otherwise result in a Disposition permitted by
Section 6.05.



SECTION 6.05.    Dispositions. Dispose of, or permit any Subsidiary of the
Borrower to Dispose of, any assets, except:
(a)    sales and leases of inventory in the ordinary course of its business;
(b)    in a transaction permitted by Section 6.04;
(c)    Dispositions of assets by the Borrower and its Subsidiaries to any
Subsidiary of the Borrower or the Borrower;
(d)    Dispositions of assets for cash and/or promissory notes in an aggregate
amount not to exceed the greater of (x) 2.50% of Consolidated Total Assets and
(y) $250,000,000 in any Fiscal Year; provided that (i) at least 75% of such
proceeds consist of cash, (ii) such Dispositions are for fair market value
(other than minority interests in Subsidiaries) and (iii) no Default shall have
occurred and be continuing or would result from such Dispositions;
(e)    Dispositions of obsolete assets or other assets no longer used or useful
in the conduct of such Person’s business;
(f)    Dispositions consisting of the licensing of intangible assets in the
ordinary course between Subsidiaries of the Borrower or between the Borrower and
any of its Subsidiaries;
(g)    sales of Receivables Assets to a Receivables Subsidiary or a Person that
is not a Subsidiary of the Borrower in connection with any Receivables Facility;


96

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(h)    in addition to Dispositions permitted under this Section 6.05 (the other
exceptions not limiting the ability of Dispositions to be made under this
subsection), Dispositions by the Borrower and its Subsidiaries in an amount not
to exceed $100,000,000 in any Fiscal Year;
(i)    Dispositions of the Specified Sale Process Assets; and
(j)    Dispositions of the Specified Assets.



SECTION 6.06.    Investments. Make or hold, or permit any Subsidiary of the
Borrower to make, hold or acquire (including pursuant to any merger or
consolidation with, or as a Division Successor pursuant to the Division of, any
Person that was not a Wholly-Owned Subsidiary prior to such merger,
consolidation or Division), any Investment in any Person, except:
(a)    equity Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries;
(b)    loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;
(c)    Investments by the Borrower and its Subsidiaries in Cash Equivalents;
(d)    Investments in Hedge Agreements permitted under Section 6.02(a);
(e)    intercompany loans by the Borrower and its Subsidiaries to any Subsidiary
of the Borrower or the Borrower; provided that if the obligor or obligee
thereunder ceases to constitute a Subsidiary of the Borrower, any intercompany
loans to which such obligor or obligee is a party outstanding on such date of
cessation pursuant to this clause (e) shall cease to be permitted under
clause (e);
(f)    Investments (i) in accounts receivable in the ordinary course of business
and (ii) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business to the extent that the Borrower or relevant Subsidiary was a creditor
of such customer or supplier at the time of filing of such bankruptcy,
reorganization or at the time such obligation became delinquent or such dispute
arose, as the case may be;
(g)    Investments by the Borrower and its Subsidiaries consisting of the
purchase or other acquisition of all of the Equity Interests of another Person
or the assets comprising a division or business unit or a substantial part or
all of the business of another Person; provided that (i) immediately before and
immediately after giving pro forma effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing, (ii) the
aggregate consideration in cash, Cash Equivalents and/or promissory notes for
such purchases or other acquisitions may not exceed (A) at any time during the
period commencing on the Amendment No. 3 Effective Date until the first date
after September 30, 2022 on which the following conditions have been satisfied
on such date: (a) the Compliance Certificate in respect of the Fiscal Quarter
ending September 30, 2022 has been delivered to the Administrative Agent
pursuant to Section 5.12(c) and (b) no Default or Event of Default shall have
occurred and be continuing, $250,000,000 plus (B) at any time, additional
amounts if immediately after giving effect to such purchase or other
acquisition, the Borrower shall be in pro forma compliance with the financial
covenant


97

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




set forth in Section 5.13(a)Initial Covenant Schedule, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders as though such Investment had been
consummated as of the first day of the fiscal period covered thereby, and (iii)
 in the case of a purchase or acquisition of the Equity Interests of another
Person, such purchase or acquisition was not preceded by an unsolicited tender
offer for such Equity Interests by, or proxy contest initiated by, the Borrower
or any Subsidiary;
(h)    Investments by the Borrower and its Subsidiaries in joint venture
entities that are not Subsidiaries in an aggregate amount not to exceed (A) at
any time during the Relief Period, $125,000,000 and (B) at any time after the
Relief Period, $250,000,000 (in each case, net of cash repayments of principal
in the case of Investments consisting of loans, sale proceeds in the case of
Investments consisting of debt instruments and cash equity returns (whether as a
distribution, dividend, redemption or sale) in the case of Investments
consisting of equity investments); and
(i)    Investments not otherwise permitted under this Section 6.06 net of cash
repayments of principal in the case of such Investments in the form of loans,
sale proceeds in the case of such Investments in the form of debt instruments
and cash equity returns (whether as a distribution, dividend, redemption or
sale) in the case of such Investments in the form of equity investments in an
aggregate amount not to exceed $100,000,000(x) at any time outstanding, during
the Relief Period, $50,000,000 and (y) at any time outstanding after the Relief
Period, $100,000,000, in each case plus additional Investments in excess thereof
subject to pro forma compliance at the time such Investments are made (or, in
the case of Investments existing on the Trigger Date, on the Trigger Date), with
the financial covenant set forth in Section 5.13(a)Initial Covenant Schedule as
of the most recent Measurement Period; provided that, not more than (A) at any
time during the Relief Period, $50,000,000 and (B) at any time after the Relief
Period, $100,000,000 of such additional Investments may constitute Investments
by Subsidiaries which are not or do not become Guarantors;
(j)    the DJO Acquisition; and
(a)    the Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions in accordance with their terms.



SECTION 6.07.    Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests (other than, with respect to the Borrower, any Permitted Convertible
Indebtedness, any Permitted Bond Hedge Transactions or any Permitted Warrant
Transactions) now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) or permit
any of its Subsidiaries to do any of the foregoing (collectively, “Restricted
Payments”), except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
(a)    the Borrower may (i) declare and pay dividends and distributions payable
in its common stock and purchase, redeem, retire, defease or otherwise acquire
shares of its capital stock with the proceeds received contemporaneously from
the issue of new shares of its capital stock with equal or inferior voting
powers, designations, preferences and rights, and (ii) declare and pay dividends
and distributions in cash and purchase, redeem, retire, defease or otherwise
acquire Equity Interests with cash and notes so long


98

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




as before and after giving effect to the payment of such distribution or
dividend, the Borrower shall be in pro forma compliance with the financial
covenant set forth in Section 5.13(a)Initial Covenant Schedule;
(b)    any Subsidiary of the Borrower may (i) declare and pay dividends to the
Borrower, (ii) declare and pay dividends to any Subsidiary of the Borrower of
which it is a Subsidiary; provided that if such Subsidiary declaring and paying
dividends is not Wholly-Owned, the Borrower or the Subsidiary of the Borrower
which owns equity interests in the Subsidiary paying such dividends or
distributions shall receive at least its proportionate share thereof (based upon
its relative holding of the equity interest in the Subsidiary paying such
dividends or distributions and taking into account the relative preferences, if
any, of the various classes of equity interests of such Subsidiary) unless its
then shareholders, members or partners are required under applicable law to
receive a greater proportionate share thereof; and
(c)    the Borrower or any of its Subsidiaries may purchase, redeem, retire,
defease or otherwise acquire Equity Interests in any Subsidiary.
Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Indebtedness, in each case,
in accordance with the terms of the indenture governing such Permitted
Convertible Indebtedness, shall not constitute a Restricted Payment; provided
that, to the extent both (a) the aggregate amount of cash payable upon
conversion or payment of any Permitted Convertible Indebtedness (excluding any
required payment of interest with respect to such Permitted Convertible
Indebtedness and excluding any payment of cash in lieu of a fractional share due
upon conversion thereof) exceeds the aggregate principal amount thereof and (b)
such conversion or payment does not trigger or correspond to an exercise or
early unwind or settlement of a corresponding portion of the Permitted Bond
Hedge Transactions relating to such Permitted Convertible Indebtedness
(including, for the avoidance of doubt, the case where there is no Permitted
Bond Hedge Transaction relating to such Permitted Convertible Indebtedness), the
payment of such excess cash shall constitute a Restricted Payment
notwithstanding this clause (i); and (ii) any required payment with respect to,
or required early unwind or settlement of, any Permitted Bond Hedge Transaction
or Permitted Warrant Transaction, in each case, in accordance with the terms of
the agreement governing such Permitted Bond Hedge Transaction or Permitted
Warrant Transaction shall not constitute a Restricted Payment; provided that, to
the extent cash is required to be paid under a Permitted Warrant Transaction as
a result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by the
Borrower (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash (any such payment,
a “Cash Settlement Payment”) shall constitute a Restricted Payment
notwithstanding this clause (ii).


Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Permitted Convertible Indebtedness by delivery of shares of
the Borrower’s common stock and/or a different series of Permitted Convertible
Indebtedness (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Indebtedness that
are so repurchased, exchanged or converted and (y) has terms, conditions and
covenants that are no less favorable to the Borrower than the Permitted
Convertible Indebtedness that are so repurchased,


99

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




exchanged or converted (as determined by the board of directors of the Borrower,
or a committee thereof, in good faith)) (any such series of Permitted
Convertible Indebtedness, “Refinancing Convertible Notes”) and/or by payment of
cash (in an amount that does not exceed the proceeds received by the Borrower
from the substantially concurrent issuance of shares of the Borrower’s common
stock and/or Refinancing Convertible Notes plus the net cash proceeds, if any,
received by the Borrower pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, substantially concurrently with, or a commercially reasonable
period of time before or after, the related settlement date for the Permitted
Convertible Indebtedness that are so repurchased, exchanged or converted, the
Borrower shall (and, for the avoidance of doubt, shall be permitted under this
Section 6.07 to) exercise or unwind or terminate early (whether in cash, shares
or any combination thereof) the portion of the Permitted Bond Hedge Transactions
and Permitted Warrant Transactions, if any, corresponding to such Permitted
Convertible Indebtedness that are so repurchased, exchanged or converted.


Notwithstanding the foregoing, and for the avoidance of doubt, the settlement by
the Borrower (by delivery of the Borrower’s common stock or other securities or
property following a merger event or other change in the common stock of the
Borrower, and including any payment of cash in lieu of a fractional share and
cash included in the purchase obligation upon the Merger Termination Redemption)
of any Permitted TEU Purchase Contracts in accordance with the terms of the
purchase contract agreement governing such Permitted TEU Purchase Contracts
shall not constitute a Restricted Payment; provided that, to the extent that the
amount of cash included in the Borrower’s repurchase obligation per Permitted
Tangible Equity Unit (including, for the avoidance of doubt, the cash redemption
amount of each Permitted TEU Purchase Contract and the repurchase price of each
Permitted TEU Note; and determined for such purpose as if any separate Permitted
TEU Purchase Contracts and any separate Permitted TEU Note were recreated as
Permitted Tangible Equity Units) in respect of the Merger Termination Redemption
exceeds the stated amount of such Permitted Tangible Equity Unit, such excess
will be deemed to be a Restricted Payment notwithstanding this clause.





SECTION 6.08.    Accounting Changes. Make or permit any change in the Fiscal
Year of the Borrower.



SECTION 6.09.    Speculative Transactions. Enter into, or permit any Subsidiary
of the Borrower to enter into, any Hedge Agreements that are not in the ordinary
course of business and entered into for speculative purposes.



SECTION 6.10.    Anti-Corruption; Sanctions Laws and Regulations. Except to the
extent that this provision would expose the Borrower or any of its Subsidiaries
incorporated in Germany or within the EU or any director, officer or employee
thereof to any liability or enforcement under EU Regulation (EC) 2271/96,
Section 7 of the German Foreign Trade Regulation or any similar law, as
applicable:


100

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(a)    Engage in any transaction, or knowingly permit any of its Subsidiaries to
engage in any transaction, that violates any of the applicable prohibitions set
forth in any applicable Sanctions Laws and Regulations.
(b)    Use any funding or proceeds from this Agreement (or lend, contribute or
otherwise make any such funding or proceeds available to any Subsidiary, joint
venture partner or other person):
(i)    in connection with any transaction relating directly or indirectly to any
Designated Person or in a Sanctioned Country; or
(ii)    in violation of applicable Anti-Corruption Laws or applicable Sanctions
Laws and Regulations, or in a manner that causes any Lender to violate any
applicable Sanctions Laws and Regulations.
(c)    Permit any of the funds or assets of any Borrower that are used to repay
or prepay any Facility under this Agreement to constitute property of, or to be
beneficially owned by, any Designated Person, or be obtained or derived from
transactions with or relating to countries subject to U.S., EU or United Kingdom
economic sanctions or that violate prohibitions set forth in any applicable
Anti-Corruption Laws or Sanctions Laws and Regulations. The Borrower shall not
(and shall ensure that no other Loan Party will) fund all or part of any payment
under this Agreement out of proceeds derived from transactions that violate the
prohibitions set forth in any Anti-Corruption Laws or Sanctions Laws and
Regulations.
(d)    (i) Permit any Designated Person to obtain or allow to continue any
direct or indirect interest in the Borrower or any Subsidiary of the Borrower
and (ii) obtain or allow to continue any direct or indirect interest in any
Designated Person by the Borrower or any Subsidiary of the Borrower; provided
that this clause (d) shall not be applicable to any public shareholders of the
Borrower other than the Equity Investors and their Affiliates.



SECTION 6.11.    Material TEU Amendments. No Loan Party will, nor will it permit
any Subsidiary to, amend, modify or waive any of its rights under any agreement
relating to any Permitted Tangible Equity Units, Permitted TEU Purchase
Contracts or Permitted TEU Notes, in each case, except (a) to the extent any
such amendment, modification or waiver is expressly required pursuant to the
terms of the purchase contract agreement and/or indenture, as applicable,
governing such Permitted Tangible Equity Units, Permitted TEU Purchase Contracts
or Permitted TEU Notes (as in effect on the first original issuance date of such
Permitted Tangible Equity Units, Permitted TEU Purchase Contracts or Permitted
TEU Notes) or (b) to the extent any such amendment, modification or waiver does
not amend, modify or waive the purchase contract agreement and/or indenture, as
applicable, governing such Permitted Tangible Equity Units, Permitted TEU
Purchase Contracts or Permitted TEU Notes in a manner that would be materially
adverse to the Lenders.



ARTICLE VII    

Events of Default


101

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






SECTION 7.01.    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur and be continuing:
(a)    (i) the Borrower shall fail to pay, in the currency required hereunder,
any principal of any Loan when the same shall become due and payable or (ii) the
Borrower shall fail to pay, in the currency required hereunder, any interest on
any Loan, or any Loan Party shall fail to make any other payment, in the
currency required hereunder, under any Loan Document, in each case under this
clause (ii), within three Business Days after the same shall become due and
payable; or
(b)    any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or
(c)    any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.09, 5.10, 5.11 or 5.13 or in Article VI; or
(d)    any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 15 days after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to any Borrower by the
Administrative Agent or any Lender; or
(e)    any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $150,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; provided that, this clause (e) shall not apply to (i)
any redemption, exchange, repurchase, conversion or settlement with respect to
any Permitted Convertible Indebtedness, or satisfaction of any condition giving
rise to or permitting the foregoing, pursuant to their terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or (ii)
any right of the holders of Permitted TEU Notes to require the repurchase by the
Borrower thereof as a result of a Merger Termination Redemption; or
(f)    any Loan Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors, or any Loan Party or any of its Subsidiaries whose Relevant
Jurisdiction is the Federal Republic of Germany is unable to pay its debts as
and when they fall due (zahlungsunfähig),


102

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




over-indebted (überschuldet) or subject to imminent illiquidity (drohende
Zahlungsunfähigkeit) (all within the meaning of Sections 17 to 19, inclusive, of
the German Insolvency Act (Insolvenzordnung)); or any proceeding shall be
instituted by or against any Loan Party or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking the liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
such Loan Party or Subsidiary or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (f);
or
(g)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $150,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(h)    any nonmonetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(i)    any provision of any Loan Document after delivery thereof pursuant to
Sections 4.01, 4.02, 4.03 or 6.10 shall for any reason cease to be valid and
binding on or enforceable against any Loan Party party to it in any material
respect, or any such Loan Party shall so state in writing; or
(j)    a Change of Control shall occur; or
(k)    any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $150,000,000; or
(l)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $150,000,000; or
(m)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such


103

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding $150,000,000; or
(n)    any material provision of any Loan Document (other than a Collateral
Document unless there then exists a Collateral Period) for any reason ceases to
be valid, binding and enforceable in accordance with its terms, or the Borrower
or any Subsidiary shall challenge the enforceability of any Loan Document (other
than a Collateral Document unless there then exists a Collateral Period) or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms.;
or
(o)    at any time during a Collateral Period, any Collateral Document shall for
any reason fail to create a valid and perfected first priority security interest
in any material portion of the Collateral purported to be covered thereby,
except as permitted by the terms of any Loan Document.



SECTION 7.02.    Remedies Upon an Event of Default. If an Event of Default
occurs (other than an event with respect to the Borrower described in Section
7.01(f)), and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may with the consent of the Required Lenders,
and shall at the request of the Required Lenders, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(a)    terminate the Commitments and thereupon the Commitments shall terminate
immediately (provided that, in the case of the Trigger Date Commitments, such
Commitments shall not terminate prior to the earliest of, as applicable, (A) the
Term A-1 Loan Commitment Expiration Date, (B) the Term A-2 Loan Commitment
Expiration Date and (C) the Trigger Date (after consummation of the
Transactions); provided further that, for the avoidance of doubt, the
availability of Loans in respect of the Trigger Date Commitments shall be
subject to the satisfaction of the conditions set forth in Section 4.02);
(b)    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under any other Loan Document, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable law.
If an Event of Default described in Section 7.01(f) occurs with respect to the
Borrower, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under any other Loan Document,
shall automatically become due and payable, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


104

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the UCC or
any other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Loan Party or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived by the Borrower on behalf of itself and its Subsidiaries), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by any Loan Party of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Secured Parties, the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Loan Party, which right or equity is
hereby waived and released by the Borrower on behalf of itself and its
Subsidiaries. The Borrower further agrees on behalf of itself and its
Subsidiaries, at the Administrative Agent’s request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the premises of the
Borrower, another Loan Party or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Loan Party. To the extent permitted by applicable law,
the Borrower on behalf of itself and its Subsidiaries waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.



SECTION 7.03.    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default,


105

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




and notice hereof to the Administrative Agent by the Borrower or the Required
Lenders all payments received on account of the Secured Obligations shall,
subject to Section 2.22, be applied by the Administrative Agent as follows:
(i)    first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to Section
2.12(c) payable to the Administrative Agent in its capacity as such);
(ii)    second, to payment of that portion of the Secured Obligations
constituting fees, expenses, indemnities and other amounts (other than principal
and interest) payable to the Lenders and the other Secured Parties (including
fees and disbursements and other charges of counsel to the Lenders payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;
(iii)    third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Loans, ratably among the Lenders
in proportion to the respective amounts described in this clause (iii) payable
to them;
(iv)    fourth, (A) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and (B) to any other amounts owing
with respect to Banking Services Obligations and Swap Obligations, in each case,
ratably among the Lenders and any other applicable Secured Parties in proportion
to the respective amounts described in this clause (iv) payable to them;
(v)    fifth, to the payment in full of all other Secured Obligations, in each
case ratably among the Administrative Agent, the Lenders and the other Secured
Parties based upon the respective aggregate amounts of all such Secured
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and
(vi)    finally, the balance, if any, after all Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.



ARTICLE VIII    

The Administrative Agent



SECTION 8.01.    Authorization and Action.


106

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(a)    Each Lender hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender hereby grants to the
Administrative Agent any required powers of attorney to execute and enforce any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
behalf. Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or any other partySecured Party other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to


107

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




the Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; and
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the United States of America, or is required or deemed
to hold any Collateral “on trust” pursuant to the foregoing, the obligations and
liabilities of the Administrative Agent to the Secured Parties in its capacity
as trustee shall be excluded to the fullest extent permitted by applicable law;
and
(iii)    (ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of any Syndication Agent, any Co-Documentation Agent, any Bookrunner
or any Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims


108

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




of the Lenders and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Affiliate of a Lender party to any Swap Agreement or Banking
Services Agreement with the Borrower or any SubsidiarySecured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
such Affiliates of the Lendersthe other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
(g)    Without limiting the authority granted to the Administrative Agent in
this Article VIII, each Lender and each other Secured Party (by virtue of its
acceptance of the benefits of the Loan Documents) hereby (i) agrees that it will
be bound by and will take no actions contrary to the provisions of any
Intercreditor Agreement entered into pursuant to the terms hereof and (ii)
authorizes and instructs the Administrative Agent to enter into (or acknowledge
and consent to) or amend, renew, extend, supplement, restate, waive or otherwise
modify any Intercreditor Agreement on behalf of such Lender or other Secured
Party and agrees that the Administrative Agent may take actions on its behalf as
is contemplated by the terms of such Intercreditor Agreement. In the event of
any conflict between the terms of any Intercreditor Agreement and this
Agreement, the terms of such Intercreditor Agreement shall govern and control.
It is hereby understood and agreed that any Intercreditor Agreement entered into
in respect of any Receivables Facility may provide for, among other things, (i)
the Administrative Agent’s and the Lenders’ forbearance of, and other
limitations on, any exercise of remedies in respect of any notes issued by any
Receivables Subsidiary to any Receivables Seller in connection with any
Receivables Facility, in any case, that have been pledged to secure the Secured
Obligations and/or (ii) disclaimers of interests on, and releases of security
interests in, any Receivables Assets.
(h)    (g) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article VIII, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Affiliate of a Lender that is party to any Swap
Agreements or Banking Services Agreement with the Borrower or any
SubsidiarySecured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article VIII.





109

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 8.02.    Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent or (vi) the
creation, perfection or priority of Liens on the Collateral. Notwithstanding
anything herein to the contrary, the Administrative Agent shall not be liable
for, or be responsible for any claim, liability, loss, cost or expense suffered
by the Borrower, any Subsidiary or any Lender as a result of, any determination
of the Credit Exposure, any of the component amounts thereof or any portion
thereof attributable to each Lender or any Dollar Amount thereof.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be


110

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).



SECTION 8.03.    Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY SYNDICATION AGENT, ANY CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
OF DIRECT OR ACTUAL DAMAGES AS ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION AND BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH APPLICABLE PARTY.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery


111

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




of the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing (which could be
in the form of electronic communication) from time to time of such Lender’s
email address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such email
address.
(e)    Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.



SECTION 8.04.    The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders”, “Required Term Lenders”
“Required Revolving Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender or as one of the Required Lenders, the Required Term
Lenders or the Required Revolving Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders.



SECTION 8.05.    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,


112

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Collateral Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest) and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article VIII and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.



SECTION 8.06.    Acknowledgements of Lenders.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
Syndication Agent, Co-Documentation Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, Syndication Agent,
Co-Documentation Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


113

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.



SECTION 8.07.    Collateral Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.
(b)    In furtherance of the foregoing and not in limitation thereof, no Banking
Services Agreement or Swap Agreement will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Banking Services Agreement or Swap
Agreement, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.
(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.01(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.
(d)    The Secured Parties hereby irrevocably authorize the Administrative Agent
to release any Liens granted to the Administrative Agent by the Loan Parties on
any Collateral (i) upon the termination of all the Commitments and payment and
satisfaction in full in cash of all Secured Obligations (other than Swap
Obligations, Banking Services Obligations and Unliquidated Obligations, in each
case not then due and payable) (the conditions set forth in this clause (i),
collectively, the “Final Release Conditions”), (ii) constituting property being
sold or disposed of (including, without limitation, Receivables Assets) if the
Borrower certifies to the Administrative Agent that the sale or disposition


114

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) upon the occurrence of a
Collateral Release Date in accordance with terms and conditions of Section
5.10(f). Any such release shall not in any manner discharge, affect, or impair
the Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral so long as a Collateral Period is
then in effect. In addition, each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) or (ii) in the event that the Borrower shall have advised the
Administrative Agent that, notwithstanding the use by the Borrower of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Debt requires, as a
condition to the extension of such credit, that the Liens on such assets granted
to or held by the Administrative Agent under any Loan Document be released, to
release the Administrative Agent’s Liens on such assets.



SECTION 8.08.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for


115

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.



SECTION 8.09.    SECTION 8.07. Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional


116

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




asset managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, or the Arrangers, the Syndication
Agents, the Co-Documentation Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
(c)    The Administrative Agent and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Agreement and
any other Loan Documents, (ii) may recognize a gain if it extended the Loans or
the Commitments for an amount less than the amount being paid for an interest in
the Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.


117

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






ARTICLE IX    

Miscellaneous



SECTION 9.01.    Notices. 12.%2.%3. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 420 National Business Parkway, 5th Floor,
Annapolis Junction, Maryland 20701, Attention of General Counsel (Telecopy
No. (301) 323-9001; Telephone No. (301) 323-9000);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Leonida
Mischke (Telecopy No. (312) 385-7025), with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York 10017, Attention of Joon Hur (Telecopy
No. (855) 325-5709; Telephone No. (212) 622-0671);
(iii)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Leonida
Mischke (Telecopy No. (312) 385-7055); and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


118

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.



SECTION 9.02.    Waivers; Amendments. 13.%2.%3. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.
(a)    Except as provided in Section 2.20 with respect to an Incremental
Amendment, or as provided in Section 2.23 with respect to the extension of any
Applicable Maturity Date, or as provided in Section 2.14(c) and (d) or pursuant
to any fee letter entered into by the Borrower in connection with this
Agreement, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that (x) neither (A) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) or (B) any amendment entered into pursuant to the terms of Section
2.14(c) shall constitute a reduction in the rate of interest or fees for
purposes of this clause (ii) even if the effect of such amendment or
modification would be to reduce the rate of interest on any Loan or to reduce
any fee payable hereunder and (y) only the consent of the Required Lenders shall
be necessary to reduce or waive any obligation of the Borrower to pay interest
or any other amount at the applicable default rate set forth in Section 2.13(c)
or to amend Section 2.13(c)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any


119

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Commitment, without the written consent of each Lender directly affected thereby
(other than (x) any reduction of the amount of, or any extension of the payment
date for, the mandatory prepayments required under Section 2.11(b), which shall
only require the approval of the Required Revolving Lenders, (y) any reduction
of the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11(c), which shall only require the
approval of the Required Term Lenders, and (z) with respect to the matters set
forth in clauses (ii)(x) and (ii)(y) above), (iv) change Section 2.09(c) or
2.18(b) or (d) in a manner that would alter the ratable reduction of Commitments
or the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change the payment waterfall provisions of Section
2.22(b) or 7.03 without the written consent of each Lender, (vi) (x) waive any
condition set forth in Section 4.03 in respect of the making of a Revolving Loan
without the written consent of the Required Revolving Lenders, (y) waive any
condition set forth in Section 4.02 in respect of the making of a Term A-1 Loan
without the written consent of the Required Term A-1 Lenders or (z) waive any
condition set forth in Section 4.02 in respect of the making of a Term A-2 Loan
without the written consent of the Required Term A-2 Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02 or Section 4.03, as applicable) or any other Loan
Document, including any amendment of any affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of a condition set forth in
Section 4.02 or Section 4.03, as applicable, for purposes of this Section 9.02),
(vii) change any of the provisions of this Section or the definition of
“Required Lenders”, “Required Revolving Lenders”, “Required Term Lenders”,
“Required Term A-1 Lenders”, “Required Term A-2 Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (or each Lender of such
Class, as applicable) (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Loans are included on
the Effective Date), or (viii) (x) release the Borrower from its obligations
under Article X or (y) release all or substantially all of the Guarantors from
their obligations under the Guaranty, in each case, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.22 shall require the consent of the
Administrative Agent and the Swingline Lender). Notwithstanding the foregoing,
no consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(b)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders (it being understood and
agreed that any such amendment (i) in connection with new Commitments or
increases to the Commitments and/or Incremental Term Loans in accordance with
Section 2.20 or (ii) in


120

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




connection with any extension in accordance with Section 2.23 shall, in any such
case, require solely the consent of the parties prescribed by such Section and
shall not require the consent of the Required Lenders).
(c)    [Intentionally Omitted].
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender and (iii) such Non-Consenting
Lender shall have received the outstanding principal amount of its Loans. Each
party hereto agrees that (a) an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (b) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.
(e)    Notwithstanding anything to the contrary herein, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document, then the Administrative Agent and the Borrower shall
be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement.



SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (which shall be
limited, in the case of legal fees and expenses, to the reasonable and
documented fees, charges and disbursements and other charges of one firm of
counsel and, if necessary, one firm of local counsel in each appropriate
jurisdiction, in each case, for the Administrative Agent and its Affiliates), in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided


121

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender (which
shall be limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one firm of counsel for the
Administrative Agent (and, to the extent reasonably required by the
Administrative Agent, one firm of local counsel for the Administrative Agent in
each applicable jurisdiction) and one counsel for all of the other Lenders (and,
to the extent reasonably required by the Lenders, up to one firm of local
counsel for all of the other Lenders in each applicable jurisdiction), unless a
Lender or its counsel reasonably determines that it would create actual or
potential conflicts of interests to not have individual counsel, in which case
similarly affected Lenders may have one additional firm of counsel) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made, including all such out-of-pocket
expenses (subject to the foregoing limitations with respect to legal fees and
expenses) incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, each Arranger, the
Syndication Agent, each Co-Documentation Agent, and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing (limited, in the case of legal expenses, to the reasonable and
documented out-of-pocket fees, charges and disbursements of one firm of counsel
as primary counsel and, to the extent reasonably required, a single firm of
local counsel in each applicable jurisdiction for the Indemnitees, taken as a
whole, and, in the event of an actual or reasonably perceived conflict of
interest (as determined by the applicable Indemnitee), one additional firm of
counsel to each group of similarly affected Indemnitees) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by the Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
willful misconduct, bad faith or gross negligence of such Indemnitee or (y) a
material breach of such Indemnitee’s express obligations under the applicable
Loan Documents or (ii) have resulted from any dispute solely among Indemnitees
(not arising as a result of any act or omission by any Loan Party or any
Subsidiaries or Affiliates), other than any dispute involving claims against any
Credit Party in its capacity as, or in fulfilling its role as, the
Administrative Agent, the Swingline Lender, a lead arranger, bookrunner, agent
or any similar role under or in connection with this Agreement. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender


122

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




severally agrees to pay to the Administrative Agent, and each Revolving Lender
severally agrees to pay to Swingline Lender such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, and subject to the last
sentence of this Section 9.03(d), no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party hereto for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), other than damages that are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such party. To the extent
permitted by applicable law, no Indemnitee shall assert against any Loan Party
and no Loan Party shall assert against any Indemnitee, and each Indemnitee and
Loan Party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of proceeds thereof. Notwithstanding the foregoing, nothing contained in this
Section 9.03(d) shall limit the Borrower’s indemnity obligations to the extent
set forth in Section 9.03(b).
(e)    All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.



SECTION 9.04.    Successors and Assigns. 14.%2.%3. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)    15.%2.%3. Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice


123

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent; and
(C)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.


124

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register;


125

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(b)    Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury
Regulations Section 1.163-5(b) (or any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


126

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.



SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without


127

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders and the Borrower, electronic images of this Agreement or any other
Loan Documents (in each case, including with respect to any signature pages
thereto) shall have the same legal effect, validity and enforceability as any
paper original and (ii) waives any argument, defense or right to contest the
validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.



SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.



SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time owing, by such Lender or any such Affiliate, to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.



SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other


128

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Loan Document or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
(c)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
(d)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e)    Each of the parties hereto hereby irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.



SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.





129

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


130

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.



SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.



SECTION 9.14.    Release of Subsidiary Guarantors and Collateral.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Loan Documents (i) pursuant to the terms of Section 10.08,
and (ii) upon the consummation of any transaction permitted by this Agreement as
a result of which such Subsidiary Guarantor ceases to be a Subsidiary; provided
that, in the case of clause (ii) above, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other disposition
(other than any lease or license) by any Loan Party (other than to the Borrower
or any Subsidiary) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Collateral Document in any Collateral
pursuant to Section 8.07(d) or Section 9.02, the security interests in such
Collateral created by the Collateral Documents shall be automatically released.
In connection with any termination or release pursuant to this Section
(including pursuant to clause (b) below), the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent except as may otherwise be expressly agreed
in writing by the Administrative Agent and such Loan Party.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Guaranty if (i) such
Subsidiary Guarantor is no longer a Subsidiary or becomes an Excluded Subsidiary
or is otherwise not required pursuant to the terms of this Agreement to provide
the Guaranty or (ii) such release is approved, authorized or ratified by the
requisite Lenders pursuant to Section 9.02.


131

--------------------------------------------------------------------------------


Table of Contents
(continued)
Page






SECTION 9.15.    [Intentionally Omitted.]Appointment for Perfection. Each Lender
hereby appoints each other Lender as its agent for the purpose of perfecting
Liens, for the benefit of the Administrative Agent and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession or control. Should any Lender (other
than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.



SECTION 9.16.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.



SECTION 9.17.    No Fiduciary Duty, etc.
(a)    The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.
(b)    The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of,


132

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




the Borrower, its Subsidiaries and other companies with which the Borrower or
any of its Subsidiaries may have commercial or other relationships. With respect
to any securities and/or financial instruments so held by any Credit Party or
any of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.
(c)    In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.



SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.



SECTION 9.19.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the


133

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 
ARTICLE X    

Guaranty



SECTION 10.01.    Guaranty, Limitation of Liability.
(a)    Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or by acceleration, demand or otherwise, of all Secured Obligations now
or hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Secured Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Secured
Obligations being the “Guaranteed Obligations”). Each Guarantor agrees to pay
any and all expenses (including, without limitation, reasonable, documented and
out-of-pocket fees and expenses of counsel) incurred by the Administrative Agent
or any Lender Party in enforcing any rights against such Guarantor under this
Agreement or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations, in each case that would be owed
by the Borrower and the other Loan Parties, respectively, to any Lender Party
but for the fact that


134

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower or other Loan Party.
(b)    Each Guarantor and each Lender Party hereby confirms that it is the
intention of all such Persons that the GuaranteedSecured Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to the Guaranty and the GuaranteedSecured Obligations of
such Guarantor hereunder. To effectuate the foregoing intention, each Lender
Party and each Guarantor hereby irrevocably agree that the GuaranteedSecured
Obligations of each Guarantor with respect to the Guaranty at any time shall be
limited to the maximum amount as will result in the GuaranteedSecured
Obligations of such Guarantor under the Guaranty not constituting a fraudulent
transfer or conveyance.
(c)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party with respect
to the Guaranty, such Guarantor will contribute, to the maximum extent permitted
by applicable Law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Lender Parties under or in
respect of the Loan Documents.
(d)    The Guaranty contained herein is a guarantee of payment and not of
collection.



SECTION 10.02.    Guaranty Absolute.
To the fullest extent permitted pursuant to applicable Law, each Guarantor
guarantees that the Guaranteed Obligations guaranteed by it will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender Party with respect
thereto. The Secured Obligations of each Guarantor under or in respect of the
Guaranty are independent of the Guaranteed Obligations or any other Secured
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce the Guaranty, irrespective of whether any action is brought
against the Borrower or any other Loan Party or whether the Borrower or any
other Loan Party is joined in any such action or actions. The liability of each
Guarantor under the Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Secured
Obligations of any other Loan Party under or in respect of the Loan Documents,
or any other amendment or waiver of or any consent to departure from any


135

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;
(c)    any taking, release or amendment or waiver of, or consent to departure
from, any other guaranty, for all or any of the Guaranteed Obligations;
(d)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(e)    the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or
(f)    to the fullest extent permitted by applicable Law, any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by any Lender Party that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.
The Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.



SECTION 10.03.    Waivers and Acknowledgments.
(a)    Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and the Guaranty and any
requirement that the Administrative Agent or any Lender exhaust any right or
take any action against any Loan Party or any other Person.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke its Secured Obligations with respect to the Guaranty and acknowledges
that such Secured Obligations are continuing in nature and apply to all
Guaranteed Obligations, whether existing now or in the future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the GuaranteedSecured
Obligations of such Guarantor hereunder.
(d)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent or any Lender to disclose to such Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any


136

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




other Loan Party or any of its Subsidiaries now or hereafter known by the
Administrative Agent or any Lender.
(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.02 and this Section 10.03
are knowingly made in contemplation of such benefits.



SECTION 10.04.    Subrogation.
Each Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower, any other
Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s GuaranteedSecured
Obligations under or in respect of the Guaranty or any Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any of the Administrative Agent or the Lender against the Borrower,
any other Loan Party or any other insider guarantor, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under the Guaranty shall
have been paid in full in cash and the Commitments shall have expired or been
terminated; provided that each Guarantor may make any necessary filings solely
to preserve its claims against the Borrower, other Loan Party or other insider
guarantor. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of the Guaranteed Obligations and all other amounts payable
under the Guaranty and (b) the date on which the Commitments shall have been
terminated in whole, such amount shall be received and held in trust for the
benefit of the Administrative Agent and the Lenders, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under the Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents. If (i)
any Guarantor shall make payment to any of the Administrative Agent or the
Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under the Guaranty shall
have been paid in full in cash and (iii) the Commitments shall have been
terminated in whole, the Administrative Agent and the Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest


137

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




in the Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.



SECTION 10.05.    Guaranty Supplements.
(a)    The Borrower may at any time have additional Subsidiaries joined as
Guarantors by execution and delivery of a Guaranty Supplement, together with
such customary certificates, evidences of authority and opinions of counsel as
the Administrative Agent may reasonably request in connection therewith.
(b)    Upon the execution and delivery by any Person of a Guaranty Supplement,
(a) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Agreement or any
other Loan Document to a “Guarantor,” shall also mean and be a reference to such
Additional Guarantor and (b) each reference herein to “the Guaranty,”
“hereunder,” “hereof” or words of like import referring to the Guaranty under
this Article X, and each reference in any Loan Document to the “Guaranty,”
“thereunder,” “thereof” or words of like import referring to the Guaranty, shall
mean and be a reference to the Guaranty as supplemented by such Guaranty
Supplement.



SECTION 10.06.    Subordination.
Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 10.06:
(a)    Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Laws relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Laws relating to any other Loan Party), however, unless the
Required Lenders otherwise agree, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. Each Guarantor agrees that in
any proceeding under any Debtor Relief Laws relating to any other Loan Party,
the Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Debtor Relief Laws,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Laws relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lenders and deliver
such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition


138

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Debtor Relief Laws relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).



SECTION 10.07.    Continuing Guaranty; Assignments.
Subject to Section 10.08 below, the Guaranty under this Article X is a
continuing guaranty and shall remain in full force and effect until satisfaction
of the Final Release Conditions.



SECTION 10.08.    Guaranty Fallaway Provision.
Notwithstanding anything to the contrary set forth herein, upon evidence being
provided by the Borrower to the Administrative Agent confirming that the
Borrower has obtained a “corporate family” or “company” rating of at least BBB-
from S&P or at least Baa3 from Moody’s, the Guarantee of the Subsidiary
Guarantors contained in this Article X shall be automatically released and each
reference to the Guarantee of the Subsidiary Guarantors contained in this
Article X shall, so long as no Default is in existence and continuing at such
time, be deemed to be of no further force and effect; provided that, if the
Borrower shall at any time after the initial achievement of such investment
grade rating fail to maintain such rating from at least one of S&P or Moody’s,
each Wholly-Owned US Subsidiary (other than any Excluded Subsidiary) shall be
required to deliver a Guaranty Supplement at such time, on substantially the
same terms as the Guaranty or Guaranty Supplement previously delivered by such
Subsidiary and together with any certificates, corporate authorizations, legal
opinions and other documentation reasonably required by the Administrative
Agent. It is hereby understood and agreed that this Section 10.08 shall not, in
any event, effect the release of the Guarantee of the Borrower contained in this
Article X, which shall remain in effect during the entire term of this
Agreement.



SECTION 10.09.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations


139

--------------------------------------------------------------------------------





under this Guarantee in respect of a Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 10.09 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.09 or otherwise under the
Guaranty under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 10.09 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 10.09 constitute, and this Section 10.08 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
[Reminder of page intentionally left blank]






1

--------------------------------------------------------------------------------






[SIGNATURE PAGES INTENTIONALLY OMITTED]





--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.





--------------------------------------------------------------------------------





1.
Assignor:
   
 
 
 
2.
Assignee:
   
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrower(s):
  Colfax Corporation
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of December 17, 2018 among Colfax Corporation, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto
 
 
 
6.
Assigned Interest:
 



Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]

By:            
    Title:


2

--------------------------------------------------------------------------------





ASSIGNEE

[NAME OF ASSIGNEE]

By:            
    Title:
Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and Swingline Lender]

By:            
    Title:

[Consented to:]

COLFAX CORPORATION

By:            
    Title:




3

--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or any collateral thereunder, (iv) any requirements under applicable
law for the Assignee to become a lender under the Credit Agreement or to charge
interest at the rate set forth therein from time to time or (v) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and (v)  attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, Syndication Agent,
Co-Documentation Agent, the Assignor or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.





--------------------------------------------------------------------------------





2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






2

--------------------------------------------------------------------------------






EXHIBIT B
LIST OF CLOSING DOCUMENTS
COLFAX CORPORATION

CREDIT FACILITIES
December 17, 2018
A.    LOAN DOCUMENTS
1.Credit Agreement (the “Credit Agreement”) by and among Colfax Corporation, a
Delaware corporation (the “Borrower”), the other Loan Parties from time to time
parties thereto, the institutions from time to time parties thereto as Lenders
(the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility in an aggregate principal amount of $1,300,000,000,
a term A-1 term loan facility in an aggregate principal amount of $1,225,000,000
and a term A-2 term loan in an aggregate principal amount of $500,000,000.


SCHEDULES


Schedule 2.01
--
Commitments
Schedule 5.10
--
Specified Sale Process



EXHIBITS







--------------------------------------------------------------------------------





Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
List of Closing Documents
Exhibit C
--
Form of Solvency Certificate
Exhibit D-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit D-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit D-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit D-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit E-1
--
Form of Borrowing Request
Exhibit E-2
--
Form of Interest Election Request
Exhibit F
--
Form of Guaranty Supplement
Exhibit G
--
Form of Compliance Certificate



2.Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(g) of the Credit Agreement.


B.    CORPORATE DOCUMENTS
3.Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing under the Credit Agreement.


4.Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental


2

--------------------------------------------------------------------------------





entity) of the jurisdiction of its organization, to the extent generally
available in such jurisdiction.


C.    OPINIONS
5.Opinion of Allen & Overy LLP, counsel for the Loan Parties.


6.Opinion of in-house counsel to the Borrower.


D.    CLOSING CERTIFICATE
7.A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i)  that all of the representations
and warranties of the Borrower in the Credit Agreement are true and correct in
all material respects (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date is
true and correct in all material respects only as of such specified date and (y)
any representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct in all respects on such
date) and (ii) that no Default or Event of Default has occurred and is then
continuing.






3

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF SOLVENCY CERTIFICATE




[__________], 20[__]
This Solvency Certificate is being executed and delivered pursuant to
Section 4.02(e) of the Credit Agreement (the “Credit Agreement”), dated as of
December 17, 2018, among Colfax Corporation (the “Borrower”), the other Loan
Parties from time to time party thereto, the lenders party thereto from time to
time and JPMorgan Chase Bank, N.A., as the administrative agent; the terms
defined therein being used herein as therein defined.
I, [__________], the chief financial officer of the Borrower, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Borrower and that I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Borrower pursuant to the Credit Agreement.
I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets of the Borrower and its Subsidiaries, taken as
a whole; (b) the capital of the Borrower and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Borrower and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business. For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


By:__________________________________
Name:
Title: Chief Financial Officer







--------------------------------------------------------------------------------






EXHIBIT D-1
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Colfax Corporation (the “Borrower”), the other Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]












--------------------------------------------------------------------------------






EXHIBIT D-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Colfax Corporation (the “Borrower”), the other Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]












--------------------------------------------------------------------------------






EXHIBIT D-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Colfax Corporation (the “Borrower”), the other Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
 
Date: ________ __, 20[__]












--------------------------------------------------------------------------------






EXHIBIT D-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Colfax Corporation (the “Borrower”), the other Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]








--------------------------------------------------------------------------------

Table of Contents
(continued)
Page








2

--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
Re: Colfax Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Colfax Corporation (the
“Borrower”), the other Loan Parties from time to time party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:


1.
The requested Borrowing is in respect of [the Revolving Commitment][the Term A-1
Loan Commitment][the Term A-2 Loan Commitment].

2.
Aggregate principal amount of Borrowing: __________

3.
Date of Borrowing (which shall be a Business Day): __________






--------------------------------------------------------------------------------





4.
Type of Borrowing (ABR or Eurocurrency): __________

5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):
__________

6.
Agreed Currency: __________

7.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________

[Signature Page Follows]




-2-

--------------------------------------------------------------------------------








The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.02 and] [4.03] of the Credit Agreement are satisfied
as of the date hereof.


Very truly yours,

COLFAX CORPORATION,
as the Borrower




By:______________________________
Name:
Title:









--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
Facsimile: ([__]) [__]-[_____]]
Re: Colfax Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Colfax Corporation (the
“Borrower”), the other Loan Parties from time to time party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby:


1.
List date, Type, Class, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurocurrency): __________

5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):
__________

6.
Agreed Currency: __________

[Signature Page Follows]





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Very truly yours,

COLFAX CORPORATION,
as Borrower




By:______________________________
Name:
Title:











--------------------------------------------------------------------------------






EXHIBIT F
FORM OF GUARANTY SUPPLEMENT


THIS GUARANTY SUPPLEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of December 17, 2018 (as amended, restated, supplemented
and/or otherwise modified from time to time the “Credit Agreement”) among Colfax
Corporation, a corporation organized under the laws of Delaware (the
“Borrower”), the lenders from time to time party thereto, the Administrative
Agent, Citizens Bank, N.A., as Syndication Agent, and the other parties thereto.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Subsidiary Guarantor” for all purposes
of the Credit Agreement and shall have all of the obligations of a Loan Party
and a Subsidiary Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, and (b) all of the covenants set forth in Articles V and VI of the
Credit Agreement and (c) all of the guaranty obligations set forth in Article X
of the Credit Agreement. Without limiting the generality of the foregoing terms
of this paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.01 and 10.09 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Subsidiary Guarantors, to the Administrative Agent and
the Lenders, as provided in Article X of the Credit Agreement, the prompt
payment and performance of the Guaranteed Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Subsidiary
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.







--------------------------------------------------------------------------------





23.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                
                                
                                


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:                        
Name:                        
Title:                        


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative
Agent


By:                        
Name:                        
Title:                        






2

--------------------------------------------------------------------------------











3

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:______,


To: JPMorgan Chase Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of December 17,
2018 (as amended, restated, supplemented and/or otherwise modified from time to
time (the “Agreement”); the terms defined therein being used herein as therein
defined), among Colfax Corporation, a corporation organized under the laws of
Delaware (the “Borrower”), the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Citizens Bank, N.A., as Syndication
Agent, and the other parties thereto.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
_________________ of Borrower, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of Borrower, and that:


[Use the following paragraph 1 for fiscal year-end financial statements]


1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 5.12(b) of the Agreement for the Fiscal Year of the Borrower
ended as of the above date, together with the report and opinion of an
independent public accountant of recognized standing required by such section.


[Use the following paragraph 1 for fiscal quarter-end financial statements]


1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.12(c) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements have been prepared in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments.


2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.


3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period each Loan Party performed and
observed all its Obligations under the Loan Documents, and






Form of Compliance Certificate



--------------------------------------------------------------------------------






[select one:]
[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
5. The financial covenant compliance analyses and information set forth on
Schedule 2 attached hereto (and any attachments thereto) are true and accurate
on and as of the date of this Compliance Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of     ,     .


COLFAX CORPORATION


By:_
Name:

Title:






Form of Compliance Certificate



--------------------------------------------------------------------------------






For the Fiscal Quarter/Year ended (“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate ($ in 000’s)
I. Section 5.135.10(ac) – TotalGross Leverage Ratio
 
A. EBITDA1 (as defined in the Agreement) of Borrower and its Subsidiaries for
most recently completed Measurement Period (the “Subject Period”):




$    
B. Consolidated TotalGross Debt2 (as defined in the Agreement) on the last day
of the Subject Period


$    
C. TotalGross Leverage Ratio (Line I.B/Line I.A):
    :1.00
Maximum Gross Leverage Ratio permitted on the last day of the Subject Period
without triggering a Collateral Spring Date:
5.00:1.00





II.   Section 5.13(a) – Total Leverage Ratio
 
A.   EBITDA (as defined in the Agreement) of Borrower and its Subsidiaries for
the Subject Period (see Line I.A. above):




$    
B.   Consolidated Total Debt (as defined in the Agreement) on the last day of
the Subject Period
$    
C.   Total Leverage Ratio (Line II.B/Line II.A):
:1.00
Maximum Total Leverage Ratio permitted on the last day of the Subject Period:


[    ]
II. Section 5.13(b) – Interest Coverage Ratio
 
A. EBITDA (as defined in the Agreement) of Borrower and its Subsidiaries for the
Subject Period (see Line I.A. above):


$    
B. Consolidated Interest Charges3 (as defined in the Agreement) for the Subject
Period


$    
C. Interest Coverage Ratio (Line II.A./II.B.)
    :1.00
Minimum Interest Coverage Ratio permitted on the last day of the Subject Period:


3.00    :1.00














--------------------------------------------------------------------------------

















Form of Compliance Certificate



--------------------------------------------------------------------------------















